--------------------------------------------------------------------------------

EXHIBIT 10.08

 
 
 
AMENDMENTAND RESTATEMENT
 
OF THE
 
RETIREMENT PLAN FOR EMPLOYEES
 
OF
 
ALLIANCEBERNSTEIN L.P.
 
 
(As Amended through November 30, 2006)
 
 
 
 

--------------------------------------------------------------------------------




TABLE OF CONTENTS


ARTICLE I
 
DEFINITIONS
 
1
         
ARTICLE II
 
ELIGIBILITY FOR PARTICIPATION
 
17
         
ARTICLE III
 
RETI REMENT ON OR AFTER NORMAL RETIREMENT DATE
 
19
         
ARTICLE IV
 
VESTING
 
24
         
ARTICLE V
 
EARLY RETIREMENT AND DISABILITY BENEFIT
 
26
         
ARTICLE VI
 
OPTIONAL METHODS OF PAYMENT
 
27
         
ARTICLE VII
 
DEATH BENEFIT
 
32
         
ARTICLE VIII
 
DIRECT ROLLOVER DISTRIBUTIONS
 
33
         
ARTICLE IX
 
EMPLOYER CONTRIBUTION AND FUNDING POLICY
 
34
         
ARTICLE X
 
LIMITATIONS ON BENEFITS
 
35
         
ARTICLE XI
 
TOP-HEAVY PLAN YEARS
 
36
         
ARTICLE XII
 
NON-ALIENABILITY
 
40
         
ARTICLE XIII
 
AMENDMENT OF THE PLAN
 
45
         
ARTICLE XIV
 
TERMINATION OF THE PLAN
 
46
         
ARTICLE XV
 
TRUST AND ADMINISTRATION
 
48
         
ARTICLE XVI
 
CLAIM AND APPEAL PROCEDURE
 
50
         
ARTICLE XVII
 
MISCELLANEOUS
 
55
 
       
ARTICLE XVIII
 
ADMINISTRATION OF THE PLAN
 
56

 
i

--------------------------------------------------------------------------------




RETIREMENT PLAN FOR EMPLOYEES


OF


ALLIANCEBERNSTEIN L.P.


WHEREAS, the Retirement Plan for Employees of AllianceBernstein L.P. (the
“Plan”) (formerly known as the Retirement Plan for Employees of Alliance Capital
Management L.P.) was originally established effective as of January 1, 1980 by
the predecessor of Allied Capital Management L.P.; and
 
WHEREAS, the Plan was amended and restated from time to time to reflect changes
in the predecessor’s business, certain other changes and changes in applicable
law; and
 
WHEREAS, the Plan was amended to comply with the Economic Growth and Tax Relief
Reconciliation Act of 2001 (“EGTRRA”) and other applicable legislation, and the
provisions reflecting EGTRRA are intended as good faith compliance with the
requirements of EGTRRA and are to be construed in accordance with EGTRRA and
guidance issued thereunder; and
 
WHEREAS, any Employee of the Company hired on or after October 2, 2000, is not
eligible to participate in the Plan.
 
NOW, THEREFORE, the Plan is hereby amended and restated, effective as of January
1, 2006, to incorporate all Plan amendments adopted since the Plan was last
amended and restated and certain additional design changes, changes required to
comply with applicable law and to reflect the name change of Alliance Capital
Management L.P. to AllianceBernstein L.P.
 

--------------------------------------------------------------------------------




ARTICLE I


DEFINITIONS
 
The following words and phrases as used herein shall, when initially
capitalized, have the following meanings unless a different meaning is required
by the context:
 
1.01    “ACCRUED BENEFIT” as of any specified date, means the Retirement
Pension, commencing on his Normal Retirement Date, earned by a Participant as of
such date, which shall be equal to the Retirement Pension, computed in
accordance with Section 3.02, to which he would have been entitled had he
continued as an Employee until his Normal Retirement Date, had been credited
with one (1) Year of Service in each year of employment during such period and
had the same Average Final Compensation, Final Average Compensation and Past
Final Average Compensation, as applicable, at his date of Retirement as that
which he would have had if his Average Final Compensation, Final Average
Compensation and Past Final Average Compensation, as applicable, had been
computed as of the date of computation of his Accrued Benefit, such amounts to
be multiplied by a fraction, the numerator of which is his number of years of
Credited Service as of the specified date, and the denominator of which is the
number of such years which he would have completed as of his Normal Retirement
Date.
 
1.02    “ACTUARIAL EQUIVALENT” means, except as provided below, a benefit of
equivalent value that is actuarially calculated based on an annual investment
rate of 6% compounded annually and mortality determined in accordance with the
UP-1984 mortality table with ages set back one year.
 
Notwithstanding the foregoing, for purposes of determining actuarial equivalent
with respect to any distribution under the Plan after December 31, 1995:
 
(a)    whether the consent of the Participant (and if applicable, the
Participant’s Spouse) is necessary prior to distribution of the Participant’s
benefit;
 
(b)    the single sum value of the Participant’s benefit; and
 
(c)    the value of a benefit under Option 4 or Option 5 provided for in
Section 6.01;
 
a benefit of equivalent value shall be the greater of that determined in
accordance with the assumptions set forth above, and that determined by applying
the Applicable Interest Rate for the month of September of the Plan Year
immediately preceding the Plan Year with respect to which the benefit is being
determined and the Applicable Mortality Table; provided, however, in no event
shall the single sum value of the Participant’s benefit distributed during the
1996 calendar year be less than would result by applying the Applicable Interest
Rate for January 1996 and the Applicable Mortality Table.
 
1.03    “ADMINISTRATIVE COMMITTEE” or “COMMITTEE” means the administrative
committee appointed by the Board pursuant to Section 15.02. The term “Investment
Committee” shall mean the investment committee appointed by the Board pursuant
to Section 18.02.
 
1

--------------------------------------------------------------------------------




1.04    “AFFILIATE” means any corporation or unincorporated business (i)
controlled by, or under common control with, the Company within the meaning of
Sections 414(b) and (c) of the Code; provided, however, that for all purposes of
the Plan, “Affiliate” status shall be determined by application of Section
415(h) of the Code, or (ii) which is a member of an “affiliated service group”,
as defined in Section 414(m)(2) of the Code, of which the Company is a member.
 
1.05    “ANNUITY PURCHASE RATE” means, effective as of July 1, 1994, (a) the
interest rate which would be used by the Pension Benefit Guaranty Corporation as
of the first day of the Plan Year of the date of the distribution involved for
the purpose of determining the present value of a single sum distribution in
connection with the termination of the Plan if the present value of the
applicable vested Accrued Benefit (using such rate) does not exceed $25,000, or
(b) one hundred twenty percent of the rate used by the Pension Benefit Guaranty
Corporation for that purpose if the present value of the vested Accrued Benefit,
as determined in accordance with clause (a) exceeds $25,000, provided that in no
event shall the present value of a Participant’s vested Accrued Benefit
determined by application of this clause (b) be less than $25,000; provided that
the Annuity Purchase Rate with respect to the Accrued Benefit as of such first
day of the Plan Year shall not be larger than the Annuity Purchase Rate which
would have been computed under the definition of Annuity Purchase Rate in effect
immediately prior to July 1, 1994.
 
1.06    “APPLICABLE INTEREST RATE” means an annual investment rate equal to the
annual interest rate on 30-year Treasury securities as specified by the
Commissioner of Internal Revenue.
 
1.07    “APPLICABLE MORTALITY TABLE” means the mortality table based on the then
prevailing standard table (described in Section 807(d)(5)(A) of the Code) used
to determine reserves for group annuity contracts issued as of the date as of
which the value of the benefit involved is determined (without regard to any
other subparagraph of Section 807(d)(5) of the Code) that is prescribed by the
Commissioner of Internal Revenue for purposes of determining the value of
benefits.
 
1.08    (a) “AVERAGE FINAL COMPENSATION” means an amount obtained by totaling
the Compensation of a Participant for the five (5) consecutive full calendar
years preceding the date of his Retirement or other Termination of Employment,
whichever is applicable, in which he received his highest aggregate Compensation
(or his Compensation for his consecutive full calendar Years of Service, if less
than five (5)), and dividing the sum thus obtained by five (5) (or the number of
his full calendar Years of Service if less than five (5)). Notwithstanding the
foregoing, partial calendar Years of Service, other than the year of termination
of employment, shall be taken into account in determining Average Final
Compensation, if the Participant completed at least 750 Hours of Service in each
of such partial years. If any partial Year of Service is to be taken into
account under the preceding sentence, the Compensation for such year shall be
included in the calculation of Average Final Compensation as follows: The
Compensation for any such partial Year of Service shall be added to the
Compensation for the full calendar years included in calculating Average Final
Compensation, and the total of such Compensation shall be divided by the sum of
(i) the number of full calendar years included in calculating Average Final
Compensation and (ii) the fraction whose numerator is the number of days worked
during the partial Year of Service (including any weekends, holiday or vacation
that occur during a continuous period of employment) and whose denominator is
365.
 
2

--------------------------------------------------------------------------------




(b)    If, during any of the calendar years taken into account in determining a
Participant’s Average Final Compensation, there was a period during which such
Participant was an Inactive Participant, or was on unpaid Leave of Absence, or
was compensated for fewer hours than are customary for his job category by
reason of disability, the Compensation paid in such period shall be included in
his Compensation for such calendar year (solely for the purpose of determining
Average Final Compensation) at the rate of Compensation he was receiving
immediately preceding such period.
 
1.09    “BENEFICIARY” means such person or persons as may be designated by a
Participant or Retired Participant or as may otherwise be entitled, upon his
death, to receive any benefits or payments under the terms of this Plan.
 
1.10    “BOARD OF DIRECTORS” or “BOARD” means the Board of Directors of the
general partner of the Company responsible for the management of the Company’s
business or a committee thereof designated by such Board.
 
1.11    “BREAK IN SERVICE” with respect to any Employee, means any calendar year
in which he completes fewer than five hundred and one (501) Hours of Service
with Employers or Affiliates.
 
1.12    “CODE” means the Internal Revenue Code of 1986, as amended from time to
time.
 
1.13    “COMPANY” means AllianceBernstein L.P. and any successor thereto; prior
to February 24, 2006, known as Alliance Capital Management, L.P.; and prior to
April 21, 1988, known as Alliance Capital Management Corporation.
 
1.14 (a)  “COMPENSATION” means, for any calendar year, an amount equal to a
Participant’s base salary; provided that in the case of a Participant whose
Compensation from an Employer includes commissions, commissions shall be
included only up to the annual amount of the Participant’s draw against actual
commissions in effect at the beginning of the Plan Year involved.
 
(b)    There shall be excluded from Compensation overtime pay, bonuses,
severance pay, distributions on Units representing assignments of beneficial
ownership of limited partnership interests in the Company, and any amounts paid
or payable to or for a Participant or Retired Participant pursuant to any
welfare plan or any pension plan, profit sharing plan or any other plan of
deferred compensation, or any other extraordinary item of compensation or
income.
 
(c)    Effective as of January 1, 2006, Compensation of a Member in excess of
$220,000 (or such other amount prescribed under Code Section 401(a)(17),
including any cost-of-living adjustments) shall not be taken into account under
the Plan for the purpose of determining benefits. The increase in the limit
provided under Section 401(a)(17) of the Code under the Economic Growth and Tax
Relief Reconciliation Act of 2001 shall only be applied with respect to
Participants who accrue a benefit under the Plan on or after January 1, 2002.
 
(d)    For any year for which Compensation is relevant under the Plan, in
connection with any Employee who is paid based on an annual rate of salary that
applies for only a portion of the year, the Compensation attributable to that
portion of the year for such Employee shall be equal to the product of (i) such
annual rate of salary, multiplied by (ii) a fraction, the numerator of which is
the number of pay periods during such year during which such Employee was paid
at that annual rate of salary, and the denominator of which is 26.
 
3

--------------------------------------------------------------------------------




The determination of eligible Compensation shall be in accordance with records
maintained by the Employer and shall be conclusive.
 
Compensation shall include Deemed 125 Compensation. “Deemed 125 Compensation”
shall mean, in accordance with Internal Revenue Service Revenue Ruling 2002-27,
2002-20 I.R.B. 925, any amounts not available to a Participant in cash in lieu
of group health coverage because the Participant is unable to certify that he or
she has other health coverage. An amount shall be treated as Deemed 125
Compensation only if the Employer does not request or collect information
regarding the Participant’s other health coverage as part of the enrollment
process for the health plan.
 
1.15    (a) “CREDITED SERVICE” means, unless excluded by Subsection (b), an
Employee’s Years of Service;
 
(b)    Credited Service shall not include:
 
(1)    With respect to all Employees, Years of Service ending on or before
December 31, 1969; or
 
(2)    Any Year of Service during any part of which an Employee is an Excluded
Employee; provided that if the Employee is employed by an Employer after
employment with an Affiliate who during a period of employment with the
Affiliate maintained a “defined benefit plan” within the meaning of Section
414(j) of the Code, the service with the Affiliate while an Affiliate upon which
the Employees accrued benefits under the Affiliate’s plan is based shall be
considered Credited Service hereunder, but in no event shall any period be
counted more than once in computing a Participant’s Credited Service and any
retirement pension related to such service shall be taken into account as set
forth in Section 3.02(b) of the Plan.
 
1.16    “DEFERRED RETIREMENT” means an Employee’s continued employment after his
sixty-fifth (65th) birthday.
 
1.17    “DEFERRED RETIREMENT DATE” means the first day of the calendar month
coincident with or next following the date of an Employee’s Retirement provided
such Retirement occurs after his Normal Retirement Date.
 
1.18    “DISABILITY” means the mental or physical incapacity of an Employee
which, in the opinion of a physician approved by the Administrative Committee,
renders him totally and permanently incapable of performing his assigned duties
with an Employer or an Affiliate.
 
1.18.1   “DOMESTIC PARTNER” means, in the case of a Participant who dies before
his Retirement Pension Starting Date, his Domestic Partner (as defined below) on
the date of his death if such Domestic Partner satisfied the requirements for
being a Domestic Partner as set forth below. “Domestic Partner” is an individual
who, together with the Participant, satisfies the following requirements: (i)
both the Participant and the domestic partner are at least 18 years of age; (ii)
both the Participant and the domestic partner are of the same gender; (iii) both
the Participant and the domestic partner are mentally competent to enter into a
contract according to the laws of the state in which they reside; (iv) each of
the Participant and the domestic partner is the sole domestic partner of the
other; (v) neither of the Participant nor the domestic partner is legally
married to any other individual, and, if previously married, a legal divorce or
annulment has been obtained or the former spouse is deceased; (vi) neither of
the Participant nor the domestic partner is related by blood to a degree of
closeness that would prohibit legal marriage in the jurisdiction in which they
legally reside, if they were of the same sex; (vii) the Participant and the
domestic partner reside together in the same residence, have done so for a
period of no less than the most recent six-month period, intend to do so
indefinitely and share the common necessities of life; (viii) the Participant
and domestic partner have mutually agreed to be responsible for each other’s
common welfare; and (ix) the Participant has designated the domestic partner as
his or her domestic partner by completing and returning an ‘Affidavit of
Same-Sex Domestic Partnership’ to the appropriate Company person indicated on
such affidavit.
 
4

--------------------------------------------------------------------------------




1.19    “EARLY RETIREMENT” means Retirement on or after a Participant’s Early
Retirement Date and prior to his Normal Retirement Date.
 
1.20    “EARLY RETIREMENT DATE” means the first day of the month coincident with
or next following the date upon which the Participant shall have attained the
age of fifty-five (55) and the sum of the Participant’s age and Years of Service
equals eighty (80).
 
1.21    “ELIGIBLE EMPLOYEE” means any Employee of an Employer other than:
 
(a)    any Employee included in a unit of Employees covered by a collective
bargaining agreement between an Employer and Employee representatives in the
negotiation of which retirement benefits were the subject of good faith
bargaining, unless: (i) such bargaining agreement provides for participation in
the Plan, (ii) the Employee representatives represented an organization more
than half of whose members are owners, officers or executives of such Employer,
or (iii) 2% or more of the Employees who are covered pursuant to that agreement
are professionals as defined in Treasury Regulation Section 1.410(b) - 6(d);
 
(b)    Employees whose principal place of Employment is outside the United
States, U.S. Virgin Islands, Guam and Puerto Rico;
 
(c)    an individual classified by the Employer at the time services are
provided as either an independent contractor, or an individual who is not
classified as an Employee due to an Employer’s treatment of any services
provided by him as being provided by another entity which is providing such
individual’s services to the Employer, even if such individual is later
retroactively reclassified as an Employee during all or part of such period
during which services were provided pursuant to applicable law or otherwise.
 
(d)    any individual listed in Section 2.09 of this Plan.
 
1.22   “EFFECTIVE DATE” means January 1, 1980.
 
5

--------------------------------------------------------------------------------




1.23    “EMPLOYEE” means an individual described in Sections 3121(d) (1) or (2)
of the Code who is employed by an Employer or an Affiliate.
 
1.24    “EMPLOYER” means the Company and any Affiliate which, with the consent
of the Board of Directors, has adopted the Plan as a participant herein and any
successor to any such Employer.
 
1.25    “EMPLOYMENT COMMENCEMENT DATE” means:
 
(a)    the first day in respect of which an Employee receives Compensation from
an Employer or an Affiliate for the performance of services; or
 
(b)    in the case of a former Employee who returns to the employ of an Employer
or Affiliate after a Break in Service, the first day in respect of which, after
such Break in Service, he receives Compensation from an Employer or Affiliate
for the performance of services.
 
1.26    “ENTRY DATE” means the first day of each Plan Year.
 
1.27    “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time.
 
1.28    (a) “EXCLUDED EMPLOYEE” means an individual in the employ of an Employer
or an Affiliate who:
 
(1)    is employed by an Affiliate that is not an Employer; or
 
(2)    is included in a unit of employees covered by a collective bargaining
agreement between employee representatives and one or more Employers or
Affiliates, if retirement benefits were the subject of good faith bargaining
between such employee representatives and such Employer; or
 
(3)    is not an Excluded Employee under Paragraph (4) of this subsection (a)
and is neither a resident nor a citizen of the United States of America, nor
receives “earned income”, within the meaning of Section 911(b) of the Code, from
an Employer or Affiliate that constitutes income from sources within the United
States, within the meaning of Section 861(a)(3) of the Code, unless the
individual became a Participant prior to becoming a non-resident alien and the
Company stipulates that he shall not be an Excluded Employee; or
 
(4)    is not a citizen of the United States, unless the individual (A) was
initially engaged as an Employee by an Employer or an Affiliate to render
services entirely or primarily in the United States or (B) is an Employee of an
Employer which is a United States entity, and unless, in the case of an
individual referred to in either Subparagraph (A) or (B) of this Paragraph 4,
the Company stipulates that he shall not be an Excluded Employee; or
 
6

--------------------------------------------------------------------------------




(5)    is accruing benefits and/or receiving contributions under a retirement
plan of an Affiliate which operates entirely or primarily outside the United
States other than this Plan or the Profit Sharing Plan for Employees of
AllianceBernstein L.P. unless, in either case, the Company stipulates that he
shall not be an Excluded Employee; or
 
(6)    is compensated on a commission arrangement which does not provide for
payment of periodic draws against actual commissions earned; or
 
(7)    is a “leased employee”. For purposes of this Plan, a “leased employee”
means any person (other than an Employee of the recipient) who pursuant to an
agreement between the recipient and any other person (“leasing organization”)
has performed services for the recipient (or for the recipient and related
persons determined in accordance with Section 414(n)(6) of the Code on a
substantially full time basis for a period of at least one year), and such
services are performed under primary direction or control by the recipient
employer.
 
(b)    An Excluded Employee shall be deemed an Employee for all purposes under
this Plan except that:
 
(1)    an Excluded Employee may not become a Participant while he remains an
Excluded Employee; and
 
(2)    a Participant shall not receive any Credited Service for any Year of
Service during any part of which he remains an Excluded Employee unless the
Company specifies otherwise.
 
1.29    “FINAL AVERAGE COMPENSATION” means an amount obtained by totaling the
Compensation of a Participant for the three (3) consecutive full calendar Years
of Service (which for any such year cannot exceed the taxable wage base in
effect for that year) ending on or on the last day of the calendar year
immediately preceding the date of his Retirement or other Termination of
Employment, whichever is applicable, (or his Compensation for the number of his
full calendar years and fractions thereof then ending if less than three (3)),
and dividing the sum thus obtained by three (3) (or such number of full calendar
years and fractions thereof if less than three (3)), but limited to Covered
Compensation. Notwithstanding the foregoing, partial calendar Years of Service,
other than the year of termination of employment, shall be taken into account in
determining Final Average Compensation, if the Participant completed at least
750 Hours of Service in each of such partial years. If any partial Year of
Service is to be taken into account under the preceding sentence, the
Compensation for such year shall be included in the calculation of Final Average
Compensation as follows: The Compensation for any such partial Year of Service
shall be added to the Compensation for the full calendar years included in
calculating Final Average Compensation, and the total of such Compensation shall
be divided by the sum of (i) the number of full calendar years included in
calculating Final Average Compensation and (ii) the fraction whose numerator is
the number of days worked during the partial Year of Service (including any
weekends, holiday or vacation that occur during a continuous period of
employment) and whose denominator is 365. “Covered Compensation” for this
Section 1.29 means the average of the taxable wage bases for the thirty-five
(35) calendar years ending with the year an individual attains social security
retirement age.
 
7

--------------------------------------------------------------------------------




1.30    “HIGHLY COMPENSATED EMPLOYEE” means an Employee who, with respect to the
“determination year”:
 
(a)    owned (or is considered as owning within the meaning of Section 318 of
the Code) at any time during the “determination year” or “look-back year” more
than five percent of the outstanding stock of the Employer or stock possessing
more than five percent of the total combined voting power of all stock of the
Employer (the attribution of ownership interest to Family Members shall be used
pursuant to Section 318 of the Code); or
 
(b)    who received “415 Compensation” during the “look-back year” from the
Employer in excess of $80,000 and was in the Top Paid Group of Employees for the
“look-back year”.
 
The “determination year” shall be the Plan Year for which testing is being
performed. The “look-back year” shall be the Plan Year immediately preceding the
“determination year.”
 
The term “415 Compensation” shall mean compensation reported as wages, tips and
other compensation on Form W-2 and shall include: (i) any elective deferral (as
defined in Section 402(g)(3) of the Code) and (ii) any amount which is
contributed or deferred by the Employer at the election of the Employee and
which is not includible in the gross income of the Employee by reason of
Sections 125, 132(f)(4), 401(k) or 457 of the Code. 415 Compensation shall
include Deemed 125 Compensation, as defined in Section 1.14 of the Plan.
 
The dollar threshold amount specified in (b) above shall be adjusted at such
time and in such manner as is provided in Regulations. In the case of such an
adjustment, the dollar limits which shall be applied are those for the calendar
year in which the “determination year” or “look-back year” begins.
 
In determining who is a Highly Compensated Employee, Employees who are
nonresident aliens and who received no earned income (within the meaning of
Section 911(d)(2) of the Code) from the Employer constituting United States
source income within the meaning of Section 861(a)(3) of the Code shall not be
treated as Employees.
 
Additionally, all Affiliated Employers shall be taken into account as a single
employer and Leased Employees within the meaning of Sections 414(n)(2) and
414(o)(2) of the Code shall be considered Employees unless such Leased Employees
are covered by a plan described in Section 414(n)(5) of the Code and are not
covered in any qualified plan maintained by the Employer. The exclusion of
Leased Employees for this purpose shall be applied on a uniform and consistent
basis for all of the Employer’s retirement plans. Highly Compensated Former
Employees shall be treated as Highly Compensated Employees without regard to
whether they performed services during the “determination year”.
 
1.31    “HIGHLY COMPENSATED FORMER EMPLOYEE” means a former Employee who had a
separation year prior to the “determination year” and was a Highly Compensated
Employee in the year of separation from service or in any “determination year”
after attaining age 55. Highly Compensated Former Employees shall be treated as
Highly Compensated Employees. The method set forth in this Section for
determining who is a “Highly Compensated Former Employee” shall be applied on a
uniform and consistent basis for all purposes for which the Section 414(q) of
the Code definition is applicable.
 
8

--------------------------------------------------------------------------------




1.32    (a) “HOUR OF SERVICE” means each hour:
 
(1)    for which an Employee is paid, or entitled to payment, by an Employer or
Affiliate for the performance of duties for an Employer or Affiliate, credited
for the Plan Year in which such duties were performed; or
 
(2)    for which an Employee is directly or indirectly paid, or entitled to
payment, by an Employer or Affiliate on account of a period of Leave of Absence,
credited for the Plan Year in which such Leave of Absence occurs; or
 
(3)    for which an Employee has been awarded, or is otherwise entitled to, back
pay from an Employer or Affiliate, irrespective of mitigation of damages, if he
is not entitled to credit for such hour under any other Paragraph of this
Subsection (a); or
 
(4)    during which an Employee is on an unpaid Leave of Absence described in
Section 1.34(a) or (b), credited at the rate of which he would have accrued
Hours of Service if he had performed his normal duties during such Leave of
Absence.
 
(5)    (A) solely for purposes of Section 1.11, each hour of an Employee’s
absence which commences on or after January, 1985 by reason of a leave pursuant
to the FMLA, the pregnancy of such Employee, the birth of a child of such
Employee, the placement of a child in connection with the adoption of such child
by the Employee or the caring for such child for a period beginning immediately
following such birth or placement.
 
(B)    under this Paragraph (5) an Employee shall be credited with the number of
hours which would normally have been credited to him but for such absence, or in
any case in which such number cannot be determined, a total of eight (8) Hours
of Service for each day of such absence, except that no more than 501 Hours of
Service shall be credited to an Employee for any such period of absence and such
Hours of Service shall be credited to an Employee only in the Plan Year in which
such period of absence began if such Employee would be prevented from incurring
a Break in Service in such Plan Year solely because of the crediting of such
Hours of Service, or in any other case, in the next succeeding Plan Year.
 
(C)    Notwithstanding the foregoing, an Employee shall not be credited with
Hours of Service pursuant to this Paragraph (5) unless such Employee shall
furnish to the Committee on a timely basis such information as the Committee
shall reasonably require to establish
 
9

--------------------------------------------------------------------------------




(i)    that the absence from work is for reasons described in Subparagraph (A)
hereof; and
 
(ii)    the number of days which such absence continued.
 
(b)    Except as provided in Paragraph (a) (5), the number of a Participant’s
Hours of Service and the Plan Year or other compensation period to which they
are to be credited shall be determined in accordance with Section 2530.200b-2 of
the Rules and Regulations for Minimum Standards for Employee Pension Benefit
Plans, which section is hereby incorporated by reference into this Plan.
 
(c)    If the Participant’s compensation while an Employee was not determined on
the basis of certain amounts for each hour worked, his Hours of Service need not
be determined from employment records, and he may, in accordance with uniform
and nondiscriminatory rules adopted by the Committee, be credited with
forty-five (45) Hours of Service for each week in which he would be credited
with any Hours of Service under the provisions of Subsection (a) or (b).
 
1.33    “INACTIVE PARTICIPANT” means:
 
(a)    an Employee who was a Participant during the preceding Plan Year but who,
during the current Plan Year, neither completed a Year of Service nor incurred a
Break in Service; and
 
(b)    an Excluded Employee who was a Participant or an Inactive Participant
during the preceding Plan Year but who, during the current Plan Year, did not
incur a Break in Service.
 
An Inactive Participant shall be deemed a Participant for all purposes under
this Plan, except that he shall not accrue any benefit hereunder for any Plan
Year during which he is an Inactive Participant.
 
1.34    “LEAVE OF ABSENCE” means:
 
(a)    absence on leave approved by an Employee’s Employer, if the period of
such leave does not exceed two (2) years and the Employee returns to the employ
of an Employer or an Affiliate upon its termination; or
 
(b)    absence due to service in the Armed Forces of the United States, if such
absence is caused by war or other national emergency or an Employee is required
to serve under the laws of conscription in time of peace, and if the Employee
returns to the employ of an Employer or an Affiliate within the period provided
by law; or
 
(c)    absence for a period not in excess of thirteen (13) consecutive weeks due
to leave granted by an Employer, military service, vacation, holiday, illness,
incapacity, layoff, or jury duty, if the Employee does not return to the employ
of an Employee or Affiliate at the end of such period.
 
10

--------------------------------------------------------------------------------




In granting or withholding Leaves of Absence, each Employer or Affiliate shall
apply uniform and non-discriminatory rules to all Employees in similar
circumstances.
 
1.35    “NORMAL RETIREMENT DATE” means the first day of the month coincident
with or next following the sixty fifth (65th) birthday of the Participant or
Retired Participant.
 
1.36    “OPTION” means any of the optional methods of payment of a Retirement
Pension which a Participant or Retired Participant may elect in accordance with
Article VI.
 
1.37    “PARTICIPANT” means any individual who has become a Participant in the
Plan in accordance with Sections 2.01, 2.02 or 2.06 and whose participation has
not terminated pursuant to Section 2.05.
 
1.38    “PAST FINAL AVERAGE COMPENSATION” means the amount which would have been
obtained by totaling the Compensation of a Participant for the five (5)
consecutive full calendar Years of Service during the last ten (10) calendar
year period ending on December 31, 1988 for which the Participant received his
highest aggregate Compensation (or his Compensation for the number of his
consecutive full calendar Years of Service ending December 31, 1988 if less than
five (5)), except that for purposes of Section 3.02(a)(3), the calculation
period shall end on December 31, 1989 rather than December 31, 1988; and
dividing said aggregate Compensation by five (5) (or such number of consecutive
full calendar Years of Service if less than five (5)).
 
1.39    “PLAN YEAR” means the twelve (12) consecutive month period beginning on
January 1 and ending on December 31 in any year commencing on or after January
1, 1980.
 
1.40    “PRIMARY SOCIAL SECURITY BENEFIT”
 
(a)    means the estimated old age retirement benefit payable to a Participant
under the Federal Old-Age and Survivors Insurance System upon his Retirement on
his Normal Retirement Date or Deferred Retirement Date whichever is applicable;
provided, however, that (i) in the event that either his Termination of
Employment or December 31, 1989 occurs before his Normal Retirement Date, his
Primary Social Security Benefit shall be estimated by computing such benefit,
determined without regard to any Social Security benefit increases that become
effective after his Termination of Employment or December 31, 1988, whichever is
later, as if in each calendar year beginning in the calendar year in which
occurred the earlier of his Termination of Employment or 1989, he continued to
receive the same Compensation (defined as, Compensation in the calendar year
preceding the earlier of his Termination of Employment or 1989, but including
overtime, bonuses and commissions otherwise excluded under Section 1.14 (b)), as
he received in the Plan Year last preceding the earlier of his Termination of
Employment or 1989; and (ii) the Participant’s calendar year earnings in the
year of his Employment Commencement Date and for the prior calendar years shall
be estimated by applying a salary scale, projected backwards, to the
Participant’s Compensation for the calendar year immediately following the
calendar year of the Participant’s Employment Commencement Date, such salary
scale being the actual change in the average wages from year to year as
determined by the Social Security Administration.
 
(b)    (1) Notwithstanding the provisions of Subsection (a), each Participant
may have his Primary Social Security Benefit determined on the basis on his
actual salary history for the period ending on the earlier of his Termination of
Employment or the December 31 applicable to the Participant for purposes of
Subsection (a) within ninety (90) days after the later of (A) his Termination of
Employment or (B) the date on which he is notified of the benefit to which he is
entitled.
 
11

--------------------------------------------------------------------------------




(2)    As soon as practicable after a Participant’s Termination of employment,
the Committee shall mail or personally deliver to the Participant a notice
informing him (A) of his right to supply the actual salary history described in
Paragraph (b) (1), (B) of the financial consequences of failing to supply such
history and (C) that he can obtain such actual salary history from the Social
Security Administration.
 
1.41    “QUALIFIED JOINT AND SURVIVOR ANNUITY” means an annuity for the life of
a Participant, with, if the Participant is married to a Spouse on his Retirement
Pension Starting Date, a survivor annuity for the life of such Spouse which is
one-half (½) of the amount of the annuity payable during the joint lives of the
Participant and such Spouse. Any benefit payable in the form of a Qualified
Joint and Survivor Annuity shall be the Actuarial Equivalent of the
Participant’s Retirement Pension.
 
1.42    “QUALIFIED PRERETIREMENT SURVIVOR ANNUITY” means:
 
(a)    in the case of a Participant who dies after his Early Retirement Date, a
monthly life annuity for a Participant’s Spouse or Domestic Partner equal to
fifty percent (50%) of the benefit such Participant would have received had he
retired on the day before his death and commenced receiving his Retirement
Pension on such date, reduced in accordance with Section 5.01, except that no
reduction shall be made for the joint and survivor factor; and
 
(b)    in the case of a Participant who dies on or prior to his Early Retirement
Date, a monthly life annuity for a Participant’s Spouse or Domestic Partner
equal to fifty percent (50%) of the benefit such Participant would have received
if the Participant’s Termination of Employment had occurred on the date of his
death, and such Participant had survived to his Early Retirement Date, had
retired immediately upon attainment of his Early Retirement Date and immediately
commenced receiving his Retirement Pension, reduced as provided in Section 5.01,
except that a reduction shall be made for the joint and survivor factor. The
annuity described in this Subsection (b) shall commence to be payable, at the
election of such Spouse or Domestic Partner , as of the first day of any month
coincident with or next following the date on which the Participant would have
attained his Early Retirement Date.
 
(c)    in the case of any vested Participant referred to in Section 4.04(a) of
this Plan (a “Vested Terminated Participant”) who dies on or prior to his Early
Retirement or Normal Retirement, a monthly life annuity for the Vested
Terminated Participant’s Spouse or Domestic Partner equal to fifty percent (50%)
of the benefit such Vested Terminated Participant would have received if the
Vested Terminated Participant’s Termination of Employment had occurred on the
date of his death, and such Vested Terminated Participant had survived to his
Early Retirement Date, had retired immediately upon attainment of his Early
Retirement Date and immediately commenced receiving his Retirement Pension,
reduced as provided in Section 5.01, except that a reduction shall be made for
the joint and survivor factor. The annuity described in this Subsection (c)
shall commence to be payable, at the election of such Spouse or Domestic Partner
, as of the first day of any month coincident with or next following the date on
which the Vested Terminated Participant would have attained his Early Retirement
Date.
 
12

--------------------------------------------------------------------------------




1.43    “REQUIRED BEGINNING DATE”
 
(a)    for a Participant who is not a 5-percent owner (as defined in Section 416
of the Code) in the Plan Year in which he attains age 70½ and who attains age
70½ after December 31, 1998, April 1 of the calendar year following the calendar
year in which occurs the later of the Participant’s (i) attainment of age 70½ or
(ii) Retirement.
 
(b)    for a Participant who (i) is a 5-percent owner (as defined in Section 416
of the Code) in the Plan Year in which he attains age 70½, or (ii) attains age
70½ before January 1, 1999, April 1 of the calendar year following the calendar
year in which the Participant attains age 70½.
 
1.44    “RETIRED PARTICIPANT” means any Participant or former Participant who is
entitled to benefits pursuant to Article III, IV or V.
 
1.45    “RETIREMENT” means any Termination of Employment, other than by reason
of death, on or after an Employee’s Early or Normal Retirement Date.
 
1.46    “RETIREMENT PENSION” b) means the annual pension to which a Participant
shall become entitled pursuant to Article III, IV or V. Except as otherwise
provided in this Plan, such Retirement Pension shall be a non-assignable annuity
payable in monthly installments, each of which shall be equal to one-twelfth
(1/12th) of the Retirement Pension determined pursuant to Article III, IV or V,
whichever is applicable. The first payment of such Retirement Pension shall be
made in accordance with the appropriate provisions of Article III, IV or V, and,
except as otherwise provided in this Plan, the last such payment shall be made
on the first day of the month within which the Retired Participant’s death
occurs.
 
(b)    Nothing herein shall affect or lessen the rights of any Participant or
Beneficiary or the right of any Participant to receive a Qualified Joint and
Survivor Annuity under the provisions of Section 3.03 or to elect any optional
form of payment under the provisions of Article VI.
 
1.47    “RETIREMENT PENSION STARTING DATE” means the date as of which a Retired
Participant’s Retirement Pension commences to be payable under the terms of this
Plan. A Participant’s Retirement Pension Starting Date shall in no event be
later than the sixtieth (60th) day after the last day of the Plan Year in which
occurs the later of the date on which he attains the age of sixty-five (65)
years or the date of his Termination of Employment, but in no event later than
the Participant’s Required Beginning Date.
 
1.48    “SPOUSE” means, subject to applicable federal law:
 
(a)    in the case of a Participant who dies before his Retirement Pension
Starting Date, his lawfully married spouse on the date of his death if such
spouse was married to such Participant;
 
13

--------------------------------------------------------------------------------




(b)    in the case of a Participant who dies on or after his Retirement Pension
Starting Date, his lawfully married spouse on his Retirement Pension Starting
Date; and
 
(c)    a former spouse of the Participant to the extent provided in a qualified
domestic relations order as described in Section 414(p) of the Code.
 
1.49    “SPOUSAL CONSENT” means with respect to the election by a married
Participant not to receive a Qualified Joint and Survivor Annuity pursuant to
Section 3.03 as a Qualified Preretirement Survivor Annuity pursuant to Section
7.02(a) or to the consent of a Participant’s Spouse to the commencement of a
Participant’s Retirement Pension pursuant to Section 4.04 or 5.01, that
 
(a)    the Participant’s Spouse consents in writing to such election or
Retirement Pension commencement, and the Spouse’s consent acknowledges the
effect of such election and is witnessed by a member of the Committee or by a
notary public; or
 
(b)    it is established to the Committee’s satisfaction that the consent
required under Subsection (a) hereof is unobtainable because the Participant is
unmarried, because the Participant’s Spouse cannot be located, or because of
such other circumstances as the Secretary of the Treasury may by regulation
prescribe.
 
Any such consent and any such determination as to the impossibility of obtaining
such consent shall be effective only with respect to the individual who signs
such consent or with respect to whom such determination is made and not with
respect to any individual who may subsequently become the Spouse of such
Participant.
 
1.50    “TERMINATION OF EMPLOYMENT” means the date on which an Employee ceases
to be employed by an Employer or Affiliate for any reason; provided, however,
that no Termination of Employment shall be deemed to occur upon an Employee’s
transfer from the employ of one employer or Affiliate to the employ of another
Employer or Affiliate.
 
1.51    “TOP PAID GROUP” means the top 20 percent of Employees who performed
services for the Employer during the applicable year, ranked according to the
amount of “415 Compensation” (determined for this purpose in accordance with
Section 1.30) received from the Employer during such year. All Affiliated
Employers shall be taken into account as a single employer, and Leased Employees
within the meaning of Sections 414(n)(2) and 414(o)(2) of the Code shall be
considered Employees unless such Leased Employees are covered by a plan
described in Section 414(n)(5) of the Code and are not covered in any qualified
plan maintained by the Employer. Employees who are non-resident aliens and who
received no earned income (within the meaning of Section 911(d)(2) of the Code
from the Employer constituting United States source income within the meaning of
Section 861(a)(3) of the Code shall not be treated as Employees. Additionally,
for the purpose of determining the number of active Employees in any year, the
following additional Employees shall also be excluded; however, such Employees
shall still be considered for the purpose of identifying the particular
Employees in the Top Paid Group:
 
(a)    Employees with less than six (6) months of service;
 
(b)    Employees who normally work less than 17½ hours per week;


14

--------------------------------------------------------------------------------




(c)    Employees who normally work less than six (6) months during a year; and
 
(d)    Employees who have not yet attained age 21.
 
1.52    “TREASURY REGULATIONS” means the regulations promulgated by the Internal
Revenue Service and the Secretary of the Treasury under the Code.
 
1.53    “TRUST” means the trust forming part of this Plan.
 
1.54    “TRUST FUND” means all the assets of the Plan which are held by the
Trustee.
 
1.55    “TRUSTEE” means the persons or entity acting, at any time, as trustee of
the Trust Fund.
 
1.56    “YEARS OF SERVICE” means the following:
 
(a)    all Plan Years during each of which an Employee completes at least one
thousand (1,000) Hours of Service;
 
(b)    for an Employee employed by the Company as of December 31, 1979, “Years
of Service” shall include any calendar year during which he was employed on a
full-time basis for the entire year prior to the Effective Date by either the
Company, or Donaldson, Lufkin & Jenrette Inc. (“DLJ”), or an affiliated company
of DLJ, or Wood, Struthers & Winthrop, Inc. or Pershing Co., Inc.;
 
(c)    in the case of any Plan Year consisting of fewer than twelve (12) months,
the number of Hours of Service required to complete a Year of Service shall be
determined by multiplying the number of months in such short Plan Year by
eighty-three and one-third (83-1/3);
 
(d)    for the purpose of applying the rules in Section 4.03 to the eligibility
provisions in Article II, pursuant to Section 2.06(c), Years of Service shall
include the twelve (12) month period, beginning on an Employee’s Employment
Commencement Date, during which he has completed one thousand (1000) Hours of
Service; and
 
(e)    solely for the purposes of the eligibility provisions of Article II and
the vesting provisions of Article IV and not for purposes of determining
Credited Service under Section 1.15, in the case of an Employee who was an
employee of Eberstadt Asset Management, Inc. (“Eberstadt”) on November 20, 1984,
service with Eberstadt on or prior to such date shall be considered as service
with an Employer or an Affiliate;
 
(f)    any other provision of the Plan notwithstanding, including but not
limited to Section 3.02(b) and the proviso contained in Section 1.13(b)(2)
solely for the purposes of the eligibility provisions of Article II and the
vesting provisions of Article IV and not for purposes of determining Credited
Service under Section 1.15, in the case of an Employee who was an employee of
Equitable Capital Management Corporation (“ECMC”) on July 22, 1993, service with
ECMC on or prior to such date shall be considered as service with an Employer or
an Affiliate;
 
15

--------------------------------------------------------------------------------




(g)    for purposes of determining an Employee’s Early Retirement Date under the
Plan, in the case of any individual who became an Employee on March 3, 1970,
such an Employee (whether or not employed on January 1, 1993) shall be credited
with a full Year of Service with respect to calendar year 1970, regardless of
whether a Year of Service would otherwise have been credited under the Plan.
 
(h)    solely for the purposes of the eligibility provisions of Article II and
the vesting provisions of Article IV and not for purposes of determining
Credited Service under Section 1.15, in the case of an Employee who was an
employee of either Shields Asset Management, Incorporated (“Shields”) or Regent
Investor Services Incorporated (“Regent”) on March 4, 1994 and on that date
became an Employee of an Employer or an Affiliate, the Employee’s service with
Shields or Regent on or prior to such date shall be considered as service with
an Employer or an Affiliate.
 
(i)    solely for the purposes of the eligibility provisions of Article II and
the vesting provisions of Article IV and not for purposes of determining
Credited Service under Section 1.15, in the case of an Employee who was an
employee of Cursitor Holdings, L.P. or Cursitor Holdings Limited (individually
and collectively, “Cursitor”) on February 29, 1996, and on that date either was
employed by or continued in the employment of Cursitor Alliance LLC, Cursitor
Holdings Limited, Draycott Partners, Ltd. or Cursitor-Eaton Asset Management
Company, the Employee’s service with Cursitor on or prior to that date shall be
considered as service with an Employer or an Affiliate.
 
16

--------------------------------------------------------------------------------




ARTICLE II
 
ELIGIBILITY FOR PARTICIPATION
 
2.01    Each Employee who was a Participant on the Restatement Effective Date
shall remain a Participant hereunder.
 
2.02    An Employee who does not become a Participant pursuant to Section 2.01
and who has attained age twenty-one (21) shall become a Participant as follows:
 
(a)    if he shall have completed one thousand (1,000) Hours of Service during
the twelve (12) month period beginning on his Employment Commencement Date, he
shall become a Participant as of the Entry Date of the Plan Year in which occurs
the end of such twelve (12) month period;
 
(b)    if he has not satisfied the service requirements of Subsection (a), he
shall become a Participant as of the Entry Date of the Plan Year immediately
following the first Plan Year in which he completes one thousand (1,000) Hours
of Service.
 
2.03    If an Employee has not attained age twenty-one (21) on the date on which
he satisfies the service requirement of Section 2.02, he shall become a
Participant on the Entry Date of the Plan Year in which he attains his
twenty-first (21st) birthday.
 
2.04    If the Administrative Committee so requests, an Employee who has
qualified for participation in the Plan shall file with the Administrative
Committee a statement in such form as the Committee may prescribe, setting forth
his age and giving such proof thereof as the Administrative Committee may
require.
 
2.05    A Participant shall cease to be a Participant as of either:
 
(a)    the date of his Termination of Employment if he incurs a Break in Service
during the Plan Year of such Termination of Employment or in the next succeeding
Plan Year; or
 
(b)    the first day of the first Plan Year in which he incurs a Break in
Service, if he incurs a Break in Service without incurring a Termination of
Employment.
 
2.06    (a) A former Participant who has incurred a Break in Service following a
Termination of Employment and who is re-employed by an Employer or Affiliate
shall again become a Participant on the earlier of:
 
(1)    his most recent Employment Commencement Date, if he completes one
thousand (1,000) Hours of Service during the twelve (12) month period beginning
on such date; or
 
(2)    the first day of the first Plan Year following his most recent Employment
Commencement Date during which he completes one thousand (1,000) Hours of
Service.
 
17

--------------------------------------------------------------------------------




(b)    A former Participant who has incurred a Break in Service without a
Termination of Employment shall again become a Participant as of the first day
of the subsequent Plan Year during which he completes one thousand (1,000) Hours
of Service.
 
(c)    If the provisions of Section 4.03 are applicable to a former Participant,
then Section 2.06(a) or (b) shall be inapplicable, and such former Participant
shall again become a Participant when he satisfies the provisions of Section
2.02.
 
2.07    An Employee who is an Excluded Employee on the date on which he would
otherwise become a Participant pursuant to Sections 2.01, 2.02, 2.03, or 2.06,
shall become a Participant on the date, if any, on which he ceases to be an
Excluded Employee, if he is then an Employee.
 
2.08    Notwithstanding any provision of this Plan to the contrary, effective as
of December 12, 1994, contributions, benefits and service credit with respect to
qualified military service shall be provided in accordance with Section 414(u)
of the Code.
 
2.09    Notwithstanding any other provision of the Plan, the following
individuals shall not be eligible to participate or be a Participant in this
Plan: (i) any person who becomes an Employee on or after October 2, 2000 and
(ii) employees of Sanford C. Bernstein, Inc., Sanford C. Bernstein & Co., Inc.
and Bernstein Technologies Inc. and their subsidiaries who became Employees upon
or after the consummation of the transactions described in that certain
Acquisition Agreement dated as of June 20, 2000, as amended and restated as of
October 2, 2000, among Alliance Capital Management L.P., Alliance Capital
Management Holding L.P., Alliance Capital Management LLC, Sanford C. Bernstein
Inc., Bernstein Technologies Inc., SCB Partners Inc., Sanford C. Bernstein &
Co., LLC and SCB LLC.
 


18

--------------------------------------------------------------------------------




ARTICLE III
 
RETIREMENT ON OR AFTER NORMAL RETIREMENT DATE
 
3.01    Each Participant shall be retired no later than on his seventieth (70th)
birthday if permitted under the provisions of the Age Discrimination in
Employment Act, unless both he and his Employer agree that he shall be continued
as an Employee beyond that date. Payments from the Plan shall begin in any event
on the Participant’s Required Beginning Date in accordance with Section 3.03(a),
applied as if the Participant’s Retirement occurred on the last day of the
calendar year immediately preceding his Required Beginning Date. If a
Participant continues as an Employee following his Required Beginning Date, the
amount of the Participant’s Retirement Pension payable upon his actual
Retirement shall be actuarially reduced, using an investment rate of 6% and the
UP 1984 mortality table with ages set back one year, to reflect any payments the
Participant received prior to such Retirement following the Required Beginning
Date; provided, however, that the preceding reduction shall not apply to any
Participant who attained his Required Beginning Date before January 1, 1996.
Notwithstanding any provision of this Plan to the contrary, the provisions of
this Section 3.01 shall be construed in a manner that complies with Section
401(a)(9) of the Code and, with respect to distributions made on or after
January 1, 2001, the Plan will apply the minimum distribution requirements of
Section 401(a)(9) of the Code in accordance with the Treasury Regulations
thereunder that were proposed in January 2001, the provisions of which are
hereby incorporated by reference. This preceding sentence shall continue in
effect until the end of the last calendar year beginning before the effective
date of the final regulations under Section 401(a)(9) of the Code or such other
date as may be specified in guidance published by the Internal Revenue Service.
 
3.02    (a) A Participant shall be fully (100%) vested in his Accrued Benefit on
his sixty-fifth (65th) birthday. Upon his Retirement on or after his Normal
Retirement Date, a Participant shall be entitled to receive a Retirement
Pension, commencing on such date, equal to:
 
(1)   (A)    one and one-half percent (1-1/2%) of his Average Final Compensation
multiplied by the number, not exceeding thirty-five (35), of his years of
Credited Service completed prior to his Retirement, reduced by
 
(B)    sixty-five one hundredths of one percent (.65%) of his Final Average
Compensation multiplied by the number, not exceeding thirty five (35), of his
years of Credited Service completed prior to his Retirement, plus
 
(C)    one percent (1%) of his Average Final Compensation multiplied by the
number, if any, of his years of Credited Service exceeding thirty-five (35)
completed prior to his Retirement, or
 
(2)   (A)    one and one-half percent (1-1/2%) of his Past Final Average
Compensation multiplied by the number of his years of Credited Service completed
as of December 31, 1988, reduced by
 
(B)    one and two-thirds percent (1-2/3%) of his Primary Social Security
Benefit multiplied by the number of his years of Credited Service completed as
of December 31, l988, but in no event by more than eighty-three and a third
percent (83-1/3%) of his Primary Social Security Benefit, plus
 
19

--------------------------------------------------------------------------------




(C)    one and one-half percent (1-1/2%) of his Average Final Compensation
multiplied by the number, not exceeding thirty-five (35) (less the number of
years of Credited Service referred to in Paragraph (2) (A) hereof, but not
reduced below zero), of his years of Credited Service completed after 1988 and
prior to January 1, 1991, reduced by
 
(D)    sixty-five one hundredths of one percent (.65%) of his Final Average
Compensation multiplied by the number, not exceeding thirty-five (35) (less the
number of years of Credited Service referred to in Paragraph (2) (A) hereof, but
not reduced below zero), of his years of Credited Service completed after 1988
and prior to January 1, 1991, plus
 
(E)    one percent (1%) of his Average Final Compensation multiplied by the
number, if any, of his years of Credited Service exceeding thirty-five (35)
completed after 1988 and prior to January 1, 1991.
 
(3)    Notwithstanding Paragraphs (1) and (2) above, in the case of a
Participant who is not a Highly Compensated Employee described in Section
414(q)(1)(A) or (B) of the Code, the Retirement Pension shall not be less than:
 
(A)    one and one-half percent (1-1/2%) of his Past Final Average Compensation
multiplied by the number of his years of Credited Service completed prior to
1990, reduced by
 
(B)    one and two-thirds percent (1-2/3%) of his Primary Social Security
Benefit, multiplied by the number of his years of Credited Service completed
prior to 1990, but in no event by more than eighty-three and one third percent
(83-1/3%) of his Primary Social Security Benefit.
 
(b)    Notwithstanding Subsection (a), the Retirement Pension of a Participant
who is referred to in the proviso of Section 1.15(b)(2) shall be reduced, but
not below the amount computed under Subsection (a) without regard to the
Participant’s Credited Service referred to in that proviso, by the retirement
pension based on the Credited Service referred to in the proviso which the
Participant is entitled to receive upon his Retirement on or after his Normal
Retirement Date pursuant to the “defined benefit plan” of any Affiliate referred
to in the proviso or any successor or transferor plan or that he would have been
entitled to receive but for the prior payment of all or a portion of his
benefits under any such plan.
 
(c)    Notwithstanding the foregoing, the retirement pension to which a
participant is entitled upon his actual date of Retirement shall in no case be
less than the Retirement Pension to which he would have been entitled if he had
retired on any earlier date on or after his Early Retirement Date.
 
(d)    Notwithstanding any other provision of this Plan, the Retirement Pension
of a Participant, calculated on a life annuity basis, may not exceed $100,000
per year.
 
20

--------------------------------------------------------------------------------




(e)    Notwithstanding the foregoing, the Retirement Pension of a Participant
described in this subsection (e) shall be equal to the greater of:
 
(1)    the Participant’s Retirement Pension determined under Section 3.02(a)-(d)
as applied to the Participant’s total years of Credited Service under the Plan;
or
 
(2)    the sum of: (A) the Participant’s Retirement Pension as of December 31,
1993, frozen in accordance with Treasury Regulation Section 1.401(a)(4)-13, and
(B) the Participant’s Retirement Pension determined under 3.02(a)-(d), as
applied to the Participant’s years of Credited Service accrued after December
31, 1993.
 
The previous sentence shall apply only to a Participant whose Retirement Pension
determined on or after January 1, 1994 is based, at least in part, on
Compensation for a Plan Year beginning prior to January 1, 1994 that exceeded
$150,000.
 
(f)    If a Participant (other than a 5% owner as described in Section 414(q) of
the Code) continues as an Employee after the April 1 of the calendar year
following the calendar year in which such Participant attains age 70½ (the
“April 1 Date”), the provisions of this Section 3.02(f) shall apply in place of
the provisions of Section 3.04(a) for periods of employment after the April 1
Date. The Participant’s Accrued Benefit, determined as of any date after the
April 1 Date, shall equal the greater of:
 
(1)    the Actuarial Equivalent, as of the date of such determination, of the
Participant’s Accrued Benefit determined as of the April 1 Date (if the
determination is made in the Plan Year in which the April 1 Date occurs), or
determined as of the last day of the prior Plan Year (if the determination is
made in any later year), or
 
(2)    the Participant’s Accrued Benefit determined as of the last day of the
prior Plan Year, increased by any additional accrual due to Credited Service
earned in the current Plan Year.
 
3.03    (a)(1) Notwithstanding any other provision of the Plan and except as
provided in Paragraph (2) hereof and in Subsection (b), the Retirement Pension
of a married Participant or former married Participant shall be paid in the form
of a Qualified Joint and Survivor Annuity, and if the Participant is not
married, in the form of a Single Life Annuity.
 
(2)    Distribution to a Participant in a single sum payment of the entire
Actuarial Equivalent of the Accrued Benefit to which he has become entitled
shall be made:
 
(A)    if such distribution is made prior to the date on which payment of the
Qualified Joint and Survivor Annuity commences and the amount of such
distribution is $5,000 (for Participants whose Termination of Employment occurs
before January 1, 1998, $3,500) or less; or
 
21

--------------------------------------------------------------------------------




(B)    in any case not described in subparagraph (A), with the written consent
of the Participant and his Spouse (or, if the Participant has died, of his
surviving Spouse).
 
For purposes of this Subsection, if the Actuarial Equivalent of the Retirement
Pension to which a Participant has become entitled is zero, the Participant
shall be deemed to have fully received a distribution of such zero Retirement
Pension in a single sum.
 
Effective as of March 28, 2005, single sum payments pursuant to subparagraph
3.03(a)(2)(A) will be made without the Participant’s consent if the amount of
the distribution is $1,000 or less and will be made only with the Participant’s
consent if the amount exceeds $1,000 but is not in excess of $5,000.
 
(b)    A Participant or former Participant shall have the right to elect, during
the ninety (90) day period terminating on his Retirement Pension Starting Date
and subject to Spousal Consent, not to receive his Retirement Pension in the
form of a Qualified Joint and Survivor Annuity. Any election made under this
Subsection (b) may be revoked at any time and, once revoked, may be made again.
 
(c)    The Committee shall provide to each Participant, no less than 30 days and
no more than 180 days (90 days before January 1, 2007) before his or her
Retirement Pension Starting Date, a written explanation of:
 
(1)    the terms and conditions of the Qualified Joint and Survivor Annuity;
 
(2)    the Participant’s right to make, and the effect of, an election under
Subsection (b) to waiver the Qualified Joint and Survivor Annuity; and
 
(3)    the rights of the Participant’s Spouse with respect to such election; and
 
(4)    the right to make, and the effect of, a revocation of any such election.
 
A Participant may elect (with any applicable spousal consent) to waive the
requirement that the written explanation be provided at least 30 days before the
Retirement Pension Starting Date if the distribution commences more than 7 days
after such explanation is provided.
 
(d)    The written notification described in Subsection (c) shall be furnished
by the Committee by mail or personal delivery to the Participant or, to the
extent permitted by regulations, by posting such notification, in accordance
with Treasury Regulation Section 1.7476-2(c) (1), at all locations normally used
by the Employer for the posting of employee matters.
 
(e)    If a Participant so requests on or before the sixtieth (60th) day after
the information described in Subsection (c) is furnished to him (or by such
later date as the Committee shall prescribe), within thirty (30) days after its
receipt of such request, personally deliver or mail to him a written explanation
of the terms and conditions of the Qualified Joint and Survivor Annuity and of
the financial effect on the Participant’s Retirement Pension (in terms of
dollars per Retirement Pension payment), of electing and of not electing to
receive benefits in such form.
 
22

--------------------------------------------------------------------------------




(f)    A Participant who elects not to receive his Retirement Pension in the
form of a Qualified Joint and Survivor Annuity or whose Spouse does not meet the
requirements of Section 1.48 shall receive his Retirement Pension in the form
specified by the Option which he has elected pursuant to Article VII or, if no
such Option has been elected, in the form of an annuity for his own life.
 
3.04   Notwithstanding anything to the contrary contained in this Plan (except
to the extent otherwise provided in Section 3.02(f)),
 
(a)    If a Participant continues as an Employee after his Normal Retirement
Date, the Participant’s Accrued Benefit shall be actuarially increased to take
into account the period after his Normal Retirement Date during which the
Participant was not receiving any benefits under the Plan. The Participant’s
Accrued Benefit, determined as of any date after his Normal Retirement Date,
shall equal the greater of:
 
(1)    the Actuarial Equivalent, as of the date of such determination, of the
Participant’s Accrued Benefit determined as of his Normal Retirement Date (if
the determination is made in the Plan Year in which he reaches his Normal
Retirement Date), or determined as of the last day of the prior Plan Year (if
the determination is made in any later year), or
 
(2)    the Participant’s Accrued Benefit determined as of the last day of the
prior Plan Year, increased by any additional accrual due to Credited Service
earned in the current Plan Year.
 
(b)    If a Participant, after his Normal Retirement Date, again becomes an
Employee, his Retirement Pension shall be suspended during the period of his
reemployment. The amount of such reemployed Participant’s Retirement Pension
payable upon his subsequent retirement shall be determined in accordance with
Section 3.04(a), except that (1) the Participant’s date of reemployment shall be
substituted for the Participant’s Normal Retirement Date and (2) such Retirement
Pension shall be reduced by the Actuarial Equivalent of the retirement benefits
previously received.
 
23

--------------------------------------------------------------------------------




ARTICLE IV
 
VESTING
 
4.01    (a) Participant whose Termination of Employment occurs, other than by
reason of his death or Disability, prior to his Early Retirement Date, shall
have a vested interest in his Accrued Benefit determined in accordance with the
following schedule:
 
Years of Service
 
Percentage Vested
 
Fewer than Five
   
0
%
Five or more
   
100
%

 
provided that the applicable percentage for a Participant who had four (4) but
fewer than five (5) Years of Service prior to October 25, 1989 shall in no event
be less than forty percent (40%).
 
(b)    Notwithstanding the foregoing, a Participant shall be fully (100%) vested
upon his death, upon his Termination of Employment due to Disability, or upon
attaining his Early Retirement Date.
 
4.02    If a former Employee again becomes an Employee after having incurred a
Break in Service, the Years of Service which he had completed prior to such
Break in Service shall be disregarded for all purposes under this Plan until he
shall have completed one (1) Year of Service after such Break in Service.
 
4.03    If a former Employee:
 
(a)    has incurred a number of consecutive Breaks in Service which equals or
exceeds the greater of (i) five (5) or (ii) the number of his Years of Service
before such Breaks in Service;
 
(b)    had no vested interest in his Accrued Benefit at the time of such Break
in Service; and
 
(c)    again becomes an Employee, his Years of Service prior to such Breaks in
Service shall be disregarded for all purposes under this plan.
 
4.04   (a) A vested Participant whose Termination of Employment occurs, other
than by reason of his death or Disability, prior to his Early Retirement Date
shall be entitled to a Retirement Pension:
 
(1)    commencing on his Early Retirement Date; or
 
(2)    at his written election, commencing on the first day of any month after
his Early Retirement Date but not later than his Normal Retirement Date;
 
and which is the Actuarial Equivalent, as of his Retirement Pension Starting
Date, of his Accrued Benefit; provided, that without the written consent of the
Participant, and if the Participant is married, Spousal Consent, such Retirement
Pension shall not commence prior to his Normal Retirement Date if the Actuarial
Equivalent of such Retirement Pension is greater than $5,000 (for Participants
whose Termination of Employment occurs before January 1, 1998, $3,500).
 
24

--------------------------------------------------------------------------------




(b)    Notwithstanding any other provision of this Plan, if a Participant is
entitled to a Retirement Pension pursuant to the provisions of this Article IV,
such Retirement Pension shall be paid in accordance with the provisions of
Section 3.04.
 
4.05    In the case of a former Participant who is reemployed by any Employer or
an Affiliate before such Participant’s Normal Retirement Date:
 
(a)    if he is receiving a Retirement Pension at the time of his reemployment,
such Retirement Pension shall be suspended during the period of his
reemployment, and any years of Credited Service with respect to which he has
received any benefits under this Plan shall be taken into account for purposes
of determining his benefit under benefit accrual provisions of Section 3.02 or
Subsection 11.04(a)(2), but the amount of his Retirement Pension, when payable,
shall be reduced by the Actuarial Equivalent of such benefits previously
received;
 
(b)    if he had received a single sum distribution (or been deemed to have
received such a distribution under Subsection 3.03(a)(2) hereof) or any optional
payment under the terms of the Plan, his Years of Credited Service with respect
to which he had received any benefits under this Plan shall be taken into
account for purposes of determining his benefit under the benefit accrual
provisions of Section 3.01 or Subsection 11.04(a)(2), but the amount of his
Retirement Pension, when payable, shall be reduced by the Actuarial Equivalent
of the benefits previously received. In the case of an Employee whose period
of reemployment extends beyond his Normal Retirement Date, the provisions of
Section 3.04(a) shall apply in addition to the provisions of this Section 4.05.
 


25

--------------------------------------------------------------------------------




ARTICLE V
 
EARLY RETIREMENT AND DISABILITY BENEFIT
 
5.01    Upon Retirement on or after his Early Retirement Date but before his
Normal Retirement Date, a Participant shall be entitled to elect to receive,
with his written consent and the consent of his Spouse, if applicable, a
Retirement Pension commencing on:
 
(a)    the first day of the month coincident with or next following the date of
his Retirement; or
 
(b)    the first day of any month which precedes his Normal Retirement Date;
 
which is the Actuarial Equivalent as of his Normal Retirement Date of his
Accrued Benefit.
 
Notwithstanding the foregoing, however, in no event shall the Participant’s
Retirement Pension payable pursuant to this Section 5.01 be less than the
Participant’s Retirement Pension determined under this Section as of December
31, 1995 based on the Annuity Purchase Rate and mortality determined by
application of the UP-1984 mortality table set back one year.
 
5.02    Upon a Participant’s Termination of Employment due to Disability, he
shall be fully (100%) vested in his Accrued Benefit and shall be entitled to
receive a Retirement Pension commencing on his Normal Retirement which is equal
to his Accrued Benefit as of the date of his Termination of Employment.
 
5.03    Notwithstanding any other provision of this Plan, if a Participant is
entitled to a Retirement Pension pursuant to the provisions of this Article V,
such Retirement Pension shall be paid in accordance with the provisions of
Section 3.04.
 
26

--------------------------------------------------------------------------------




ARTICLE VI
 
OPTIONAL METHODS OF PAYMENT
 
6.01    The optional methods of payment set forth in this Section 6.01 shall be
available under the Plan and shall be elected in the manner provided herein.
 
(a)    Election Procedure.
 
A Participant or Retired Participant may elect any of the Options provided
herein, which Option shall be the Actuarial Equivalent (determined as of his
Retirement Pension Starting Date) of the Retirement Pension otherwise payable to
him in accordance with Article III, IV or V, whichever is applicable; provided,
however, that no Option may be elected which would permit his Beneficiary (other
than his Spouse) to receive a benefit which is fifty percent (50%) or more of
the Actuarial Equivalent (determined as of the Participant’s projected
Retirement Pension Starting Date) of the combined benefits payable to such
Beneficiary and such Participant or Retired Participant. Such election shall be
made in accordance with Section 3.03(b) . Except as otherwise provided in this
Article VI, an Option shall become effective on the later of (1) the date a
Participant elects an Option, or (2) his Retirement Pension Starting Date. If a
Participant or Retired Participant dies before the date on which an Option
becomes effective, any election of such Option shall be null and void. A married
Participant may elect an Option only if he elects, in accordance with Section
3.03, not to receive benefits in the form of a Qualified Joint and Survivor
Annuity.
 
(b)    The following Options may be elected by a Participant:
 
Option 1
 
Life Annuity: A Participant or Retired Participant may elect to receive his
Retirement Pension in the form of an annuity for his own life only.
 
Option 2
 
Joint and Survivor Annuity: (A) A Participant or Retired Participant may elect
to receive an actuarially adjusted Retirement Pension payable to himself in
equal monthly installments for his lifetime and thereafter payable to his
Beneficiary, if such Beneficiary survives him, in equal monthly installments at
a rate of fifty percent (50%), seventy-five percent (75%) or one hundred percent
(100%), as the Participant or Retired Participant may designate, of the
Retirement Pension payable during their joint lifetimes. Election of this Option
is conditioned upon the statement of the name and gender of the Beneficiary in
such election, and in addition, the delivery to the Administrative Committee
within ninety (90) days after filing such election of proof, satisfactory to the
Administrative Committee, of the age of the Beneficiary.
 
(2)    If his Beneficiary dies before the Retirement Pension Starting Date of
the Participant or Retired Participant, any election of this Option 2 shall be
null and void.
 
(3)    If his Beneficiary dies after the Retired Participant’s Retirement
Pension Starting Date, the election of this Option 2 shall be effective, and the
Participant or Retired Participant shall receive or continue to receive the same
actuarially adjusted Retirement Pension as if his Beneficiary had not
predeceased him.
 
27

--------------------------------------------------------------------------------




Option 3
 
Life Annuity - Period Certain: A Participant or Retired Participant may elect to
receive an actuarially adjusted Retirement Pension payable in equal monthly
installments for his lifetime or over a period certain not longer than the
greater of the Participant’s life expectancy on his Retirement Pension Starting
Date, or the joint life and last survivor expectancy of the Participant or
Retired Participant and his Beneficiary on his Retirement Pension Starting Date,
determined under the Treasury Regulations under Section 72 of the Code. If the
Participant or Retired Participant dies prior to the end of the period certain,
the remaining installments shall be paid to his Beneficiary. Notwithstanding the
foregoing, effective 180 days after the adoption of this amended and restated
Plan document, the period certain option shall be limited to a period certain of
either ten (10) years or fifteen (15) years as elected by a Participant.
 
Option 4
 
Single Sum Distribution: A Participant or Retired Participant may elect to
receive the Actuarial Equivalent of his Accrued Benefit, computed as of his
Retirement date, in the form of a single sum distribution. Such amount shall be
paid to him, or, if he dies between the date on which the distribution first
becomes payable and the date of actual distribution, to his Beneficiary, within
sixty days after the date which would otherwise have been his Retirement Pension
Starting Date; provided, however, that the entire amount shall be distributed
within a single taxable year of the recipient. In no event shall a Participant’s
benefit payable under this Option 4 be less than would have been payable under
the terms of the Plan in effect on December 31, 1995 based on the Participant’s
Accrued Benefit as of that date.
 
Option 5
 
Payment in Installments: A Participant or Retired Participant may elect to have
the Actuarial Equivalent of his Accrued Benefit, computed as of his Retirement
date, paid to him in approximately equal installments, payable no less often
than annually, over a period certain not longer than the greater of the
Participant’s life expectancy on his Retirement Pension Starting Date, or the
joint life and last survivor expectancy of the Participant or Retired
Participant and his Beneficiary on his Retirement Pension Starting Date,
determined under the Treasury Regulations under Section 72 of the Code. If the
Participant or Retired Participant dies prior to the end of the period certain,
the remaining installments shall be paid to his Beneficiary. In no event shall a
Participant’s benefit payable under this Option 5 be less than would have been
payable under the terms of the Plan in effect on December 31, 1995 based on the
Participant’s Accrued Benefit as of that date. Notwithstanding the foregoing,
effective 180 days after the adoption of this amended and restated Plan
document, the installment option shall be limited to a period certain of either
ten (10) years or fifteen (15) years as elected by a Participant.
 
(c)    Change of Option:
 
A Participant or Retired Participant may elect to change the Option then in
effect at any time during the period provided in Subsection (a) within which an
Option may be elected; provided, however, that a Participant or Retired
Participant may not elect to change the Option then in effect more frequently
than once during any consecutive twelve (12) month period.
 
28

--------------------------------------------------------------------------------




(d)   Designation of Beneficiary:
 
(1)    Upon receipt of notification from the Administrative Committee that he
has qualified for participation in the Plan, a Participant may designate a
Beneficiary or Beneficiaries and a successor Beneficiary or Beneficiaries. A
Participant or Retired Participant may change such designation from time to time
by filing a new designation with the Administrative Committee. No change of
Beneficiary shall require the consent of any previously designated Beneficiary,
and no Beneficiary shall have any rights under this Plan except as specifically
provided by its terms.
 
(2)    If a Retired Participant (other than one who has elected Option 1 or 2)
has failed to designate a Beneficiary, or if his Beneficiary has predeceased
him, or if he has instructed the Administrative Committee in writing to
designate a Beneficiary, the Administrative Committee shall designate a
Beneficiary or Beneficiaries on his behalf, but only from among his Spouse,
descendants (including adoptive descendants), parents, brothers and sisters, or
nephews and nieces; provided, however, that if the Retired Participant had
instructed the Administrative Committee in writing to designate in a specified
order or from a specified group, the Administrative Committee shall act only in
accordance with such written instructions. If a Retired Participant has no
validly designated Beneficiary, the Actuarial Equivalent of any amounts which
would otherwise have been payable to a Beneficiary shall be paid to the Retired
Participant’s estate.
 
(3)    If the Beneficiary of a Participant or Retired Participant predeceases
him the rights of such Beneficiary shall thereupon terminate.
 
(4)    If a Retired Participant dies after any installment of his Retirement
Pension has become due but has not yet been paid to him, the balance of such
installment shall be paid to his Beneficiary.
 
6.02   The Administrative Committee is authorized and empowered from time to
time to adopt and fairly to administer regulations relating to the exercise or
operation of an Option; provided, however, that no such regulation shall be
inconsistent with the provisions of Section 6.01. Without limiting the
generality of the foregoing such regulations may prescribe:
 
(a)    such terms and conditions as the Administrative Committee shall deem
appropriate in respect of the exercise of any Option;
 
(b)    the form of application;
 
(c)    any information or proof thereof to be furnished by a Participant, a
Retired Participant or a Beneficiary in connection with any Option; and
 
(d)    any other requirement or condition relating to any Option.
 
29

--------------------------------------------------------------------------------




6.03    The Administrative Committee may, in its sole discretion, at any time or
from time to time, provide the benefits to which any Retired Participant or his
Beneficiary is entitled under this Plan by purchase of any form of nonassignable
annuity contract. Upon the purchase of any such contract, the rights of the
Retired Participant and his Beneficiary to receive any payments pursuant to this
Plan shall be exclusively limited to such rights as may accrue under such
contract, and neither such Retired Participant nor his Beneficiary shall have
any further claim against his Employer, the Administrative Committee, the
Trustee or any other person.
 
6.04    If, at any time, any Retired Participant or his Beneficiary is, in the
judgment of the Administrative Committee, legally, physically or mentally
incapable of personally receiving and receipting for any payment due hereunder,
payment may, in the discretion of the Administrative Committee, be made to the
guardian or legal representative of such Retired Participant or Beneficiary or,
if none exists, to any other person or institution which, in the judgment of the
Administrative Committee, is then maintaining, or then has custody of, such
Retired Participant or Beneficiary.
 
6.05    Notwithstanding anything to the contrary contained in this Plan:
 
(a)    The entire interest of each Participant must be distributed or begin to
be distributed no later than the Participant’s Required Beginning Date.
 
(b)    Distributions, if not made in a single sum, may only be made over one of
the following periods (or a combination thereof):
 
(1)    the life of the Participant,
 
(2)    the life of the Participant and Designated Beneficiary,
 
(3)    a period certain not extending beyond the life expectancy of the
Participant, or
 
(4)    a period certain not extending beyond the joint and last survivor
expectancy of the Participant and his Designated Beneficiary.
 
(c)    If the Participant dies after distribution of his or her interest has
begun, the remaining portion of such interest will continue to be distributed at
least as rapidly as under the method of distribution being used prior to the
Participant’s death.
 
(d)    If the Participant dies before distribution of his or her interest
begins, distribution of the Participant’s entire interest shall be completed by
December 31 of the calendar year containing the fifth (5th) anniversary of the
Participant’s death except to the extent that an election is made to receive
distributions in accordance with (1) or (2) below:
 
(1)    If any portion of the Participant’s interest is payable to a Beneficiary,
distributions may be made over the life or over a period certain not greater
than the life expectancy of the Designated Beneficiary commencing on or before
December 31 of the calendar year immediately following the calendar year in
which the Participant died;
 
30

--------------------------------------------------------------------------------




(2)    If the Beneficiary is the Participant’s surviving Spouse, the date
distributions are required to begin in accordance with (a) above shall not be
earlier than December 31 of the calendar year in which the Participant would
have attained age 70-1/2;
 
(3)    If the surviving Spouse dies before the distributions to such spouse
begin, the provisions of this Section 6.05(d), shall be applied as if the
surviving spouse were the Participant.
 
(e)    Any amount paid to a child of the Participant will be treated as if it
has been paid to the surviving Spouse if the amount becomes payable to the
surviving spouse when the child reaches the age of majority.
 
(f)    The life expectancy of a Participant and his Spouse may be recalculated
annually. The life expectancy of a non-Spouse beneficiary may not be
recalculated.
 
(g)    Notwithstanding any provision of this Plan to the contrary, the
provisions of this Section 6.05 shall be construed in a manner that complies
with Section 401(a)(9) of the Code and, with respect to distributions made on or
after January 1, 2001, the Plan will apply the minimum distribution requirements
of Section 401(a)(9) of the Code in accordance with the Treasury Regulations
thereunder that were proposed in January 2001, the provisions of which are
hereby incorporated by reference. This subsection (g) shall continue in effect
until the end of the last calendar year beginning before the effective date of
the final regulations under Section 401(a)(9) of the Code or such other date as
may be specified in guidance published by the Internal Revenue Service.
 
(h)    Notwithstanding any provision of this Plan to the contrary, the
provisions of this Section 6.05 shall be construed in a manner that complies
with Section 401(a)(9) of the Code and the final Treasury Regulations
thereunder, as reflected in Appendix A to the Plan.
 
6.06    Notwithstanding anything contained herein to the contrary, unless the
Participant elects otherwise, distributions to the Participant will commence no
later than the 60th day after the close of the Plan Year in which occurs the
latest of:
 
(1)    the Participant’s attainment of age 65;
 
(2)    the 10th anniversary of the year in which the Participant commenced
participation in the Plan; or
 
(3)    the Participant’s termination of service with the Employer.
 
Notwithstanding the foregoing, the failure of a Participant and his Spouse to
consent to a distribution at any time that any portion of the Accrued Benefit
could be distributed to the Participant or his surviving Spouse prior to the
time the Participant attains (or would have attained if not deceased) age 65,
shall be deemed to be an election to defer payment of any benefit sufficient to
satisfy this Section 6.06.
 
31

--------------------------------------------------------------------------------




ARTICLE VII
 
DEATH BENEFIT
 
7.01    No benefits under this Plan shall be payable on account of the death of
a Participant or Retired Participant other than a death benefit pursuant to
Section 3.03, an Option validly elected under Article VI, or this Article VII.
 
7.02    (a) Except as provided in Subsection (b), if a Participant who is vested
in any portion of his Accrued Benefit should die prior to his Retirement Pension
Starting Date, his Spouse or Domestic Partner shall be entitled to receive a
Qualified Preretirement Survivor Annuity.
 
(b)    Notwithstanding any other provision of this Article VII, distributions of
the Actuarial Equivalent of the Qualified Preretirement Survivor Annuity to
which a surviving Spouse or Domestic Partner has become entitled shall
immediately be made or commence to be made to the surviving Spouse or Domestic
Partner in a form other than the Qualified Preretirement Survivor Annuity:
 
(1)    if such distribution is made prior to the date on which payments of the
Qualified Preretirement Survivor Annuity commence and the amount of such
distribution is $5,000 (for Participants whose Termination of Employment occurs
before January 1, 1998, $3,500) or less; or
 
(2)    in any case not described in Paragraph (1), with the written consent of
such surviving Spouse.
 
7.03    (a) The Committee shall provide each Participant within the “applicable
period” for such Participant a written explanation of the Qualified
Preretirement Survivor Annuity comparable to the explanation required in Section
3.03(c).
 
(b)    The applicable period is whichever of the following periods ends last:
 
(1)    the period beginning with the first day of the Plan Year in which the
Participant attains age 32 and ending with the close of the Plan Year preceding
the Plan Year in which the Participant attains age 35;
 
(2)    “a reasonable period” ending after the individual becomes a Participant;
and
 
(3)    “a reasonable period” ending after this Section 7.03 first applies to the
Participant.
 
For purposes of this Section 7.03, “a reasonable period” is the end of the two
year period beginning one year prior to the date the applicable event occurs,
and ending one year after that date.
 
(c)    Notwithstanding the foregoing in the case of a Participant who separates
from service before the Plan Year in which age 35 is attained, notice shall be
provided within the two year period beginning one year prior to separation and
ending one year after separation. If the Participant thereafter returns to
employment with the Employer, the “applicable period” for such participant shall
be redetermined.
 
32

--------------------------------------------------------------------------------




ARTICLE VIII
 
DIRECT ROLLOVER DISTRIBUTIONS
 
8.01    Upon receiving directions from a Member who is eligible to receive a
distribution from the Plan which constitutes an eligible rollover distribution,
as defined in Section 402(c)(4)of the Code, to transfer all or any part of such
distribution to an eligible retirement plan, as defined in Section 402(c)(8)(B),
the Administrative Committee shall cause the portion of the distribution which
the Participant has elected to so transfer to be transferred directly to such
eligible retirement plan; provided, however, that the Participant shall be
required to notify the Administrative Committee of the identity of the eligible
retirement plan at the time and in the manner that the Administrative Committee
shall prescribe and the Administrative Committee may require the Participant or
the eligible retirement plan to provide a statement that the eligible retirement
plan is intended to be qualified under Section 401(a) of the Code (if the plan
is intended to be so qualified) or otherwise meets the requirements necessary to
be an eligible retirement plan.
 
8.02    Upon receiving instructions from a Beneficiary who is the Participant’s
Spouse who is eligible to receive a distribution pursuant to the Plan that
constitutes an eligible rollover distribution as defined in Section 402(c)(4) of
the Code, to transfer all or any part of such distribution to a plan that
constitutes an eligible retirement plan under Section 402(c)(8)(B) of the Code
with respect to that distribution, the Administrative Committee shall cause the
portion of the distribution which such Spouse has elected to so transfer to the
eligible retirement plan so designated; provided, however, that the Spouse shall
be required to notify the Administrative Committee of the identity of the
eligible retirement plan at the time and in the manner that the Committee shall
prescribe.
 
8.03    The Administrative Committee may accomplish the direct transfer
described in Section 8.01 or Section 8.02, as applicable, by delivering a check
to the Participant or Spouse (in each case, a “Distributee”) which is payable to
the trustee, custodian or other appropriate fiduciary of the eligible retirement
plan, or by such other means as the Administrative Committee may in its
discretion determine. The Administrative Committee may establish such rules and
procedures regarding minimum amounts which may be the subject of direct
transfers and other matters pertaining to direct transfers as it deems necessary
from time to time.
 
33

--------------------------------------------------------------------------------




ARTICLE IX
 
EMPLOYER CONTRIBUTION AND FUNDING POLICY
 
9.01    This Plan contemplates that each Employer shall, from time to time,
contribute such amounts as may, in accordance with Section 412 of the Code and
sound actuarial principles (as recommended by an actuary enrolled pursuant to
Section 3042 of ERISA), be deemed necessary by such Employer to provide the
benefits contemplated hereunder.
 
9.02    All contributions made by any Employer shall be paid directly to the
Trustee for deposit in the Trust Fund.
 
9.03    Any forfeiture arising under the provisions of this Plan shall be
applied to reduce contributions which would otherwise be required to be made by
the Employers pursuant to Section 9.01.
 
9.04    The Company shall establish a funding policy and method consistent with
the objectives of the Plan and the requirements of Title I of ERISA. In
establishing and reviewing such funding policy and method, the Company shall
endeavor to determine the Plan’s short-term and long-term financial needs,
taking into account the need for liquidity to pay benefits and the need for
investment growth.
 
34

--------------------------------------------------------------------------------




ARTICLE X
 
LIMITATIONS ON BENEFITS
 
10.01    (a) The limitations of Section 415 of the Code applicable to “defined
benefit plans” as defined in Section 414(j) of the Code are hereby incorporated
by reference in this Plan; provided, however, that where the Code so provides,
benefit limitations in effect under prior law shall be applicable to benefits
accrued as of the last effective day of such prior law. In the case of a
Participant who is, or has ever been, a participant in one or more “defined
contribution plans” as defined in Section 414(i) of the Code maintained by
Employer or any predecessor of the Employer, if benefits or contributions need
to be reduced due to the application of Section 415(e) of the Code, then
benefits under this Plan shall be reduced with respect to the affected
Participant before any contributions credited to the Participant under any
defined contribution plan maintained by the Employer shall be reduced.
Notwithstanding the foregoing, the limitations of Section 415(e) of the Code
shall cease to apply as of the first day of the first Plan Year beginning on or
after January 1, 2000.
 
(b)    For purposes of applying the limitations described in this Section 10.01,
if benefits under the Plan are received in any form other than a straight life
annuity, or if such benefits relate to rollover contributions to the Plan, then
such benefit must be adjusted to a straight life annuity, beginning at the same
age, which is the actuarial equivalent of such benefit. In order to determine
the actuarial equivalence of different forms of benefit payment for this
purpose, the interest rate assumptions may not be less than the greater of 5
percent or the rate specified for purposes of Section 1.02 of the Plan. For
limitation years beginning on or after January 1, 1995, the actuarially
equivalent straight life annuity for purposes of applying the limitations under
Section 415(b) of the Code to benefits that are not subject to Section 417(e)(3)
of the Code is equal to the greater of the equivalent annual benefit computed
using the interest rate and mortality table, or tabular factor, specified in
Section 1.02 of the Plan for actuarial equivalence for the particular form of
benefit payable, and the equivalent annual benefit computed using a 5 percent
interest rate assumption and the applicable mortality table. For Plan benefits
subject to Section 417(e)(3) of the Code, the equivalent annual straight life
annuity is equal to the greater of the equivalent annual benefit computed using
the interest rate and mortality table, or tabular factor, specified in Section
1.02 of the Plan for actuarial equivalence for the particular form of benefit
payable, and the equivalent annual benefit computed using the annual interest
rate on 30-year Treasury securities as specified by the Commissioner of the
Internal Revenue Service, and the mortality table described in Revenue Ruling
2001-62 or any successor table (Revenue Ruling 95-6 for distributions with
annuity starting dates prior to December 31, 2002). For Limitation Years
beginning in 2004 or 2005, for the purposes of determining the Actuarial
Equivalent value for a form of payment that is subject to Code Section
417(e)(3), the interest rate assumption shall be the greater of (i) the
Applicable Interest Rate or (ii) 5.5 percent. For limitation years beginning in
2006 and thereafter, for the purposes of determining the Actuarial Equivalent
value for a form of payment that is subject to Code Section 417(e)(3), the
interest rate assumption shall be the greater of (i) the Applicable Interest
Rate, (ii) 5.5 percent or (iii) the rate that provides a benefit of not more
than 105% of the benefit that would be provided if the rate (or rates)
applicable in determining minimum lump sums were used.
 
35

--------------------------------------------------------------------------------




ARTICLE XI
 
TOP-HEAVY PLAN YEARS
 
11.01  For purposes of this Article XI, the following definitions shall apply:
 
(a)    “Determination Date” means for any Plan Year subsequent to the first Plan
Year, the last day of the preceding Plan Year, for the first Plan Year, the last
day of that Plan Year.
 
(b)    “Employee” means any employee of an Employer and any beneficiary of such
an employee.
 
(c)    “Employer” means the Employer and any Affiliate.
 
(d)    “Key Employee” means, for Plan Years beginning after December 31, 2000,
any Employee or former Employee (including any deceased Employee) who at any
time during the Plan Year that includes the determination date was an officer of
the Employer having annual compensation greater than $130,000 (as adjusted under
Section 416(i)(1) of the Code for Plan Years beginning after December 31, 2002),
a 5-percent owner of the employer, or a 1-percent owner of the employer having
annual compensation of more than $150,000. For this purpose, annual compensation
means compensation within the meaning of Section 415(c)(3) of the Code. The
determination of who is a Key Employee will be made in accordance with Section
416(i)(1) of the Code and the applicable regulations and other guidance of
general applicability issued thereunder.
 
(e)    “Permissive Aggregation Group” means the Required Aggregation Group of
plans plus any other plan or plans of the Employer which, when considered as a
group with the Required Aggregation Group, would continue to satisfy the
requirements of Sections 401(a)(4) and 410 of the Code.
 
(f)    “Required Aggregation Group” means (1) each qualified plan of the
Employer in which at least one Key Employee participates, and (2) any other
qualified plan of the Employer which enables a plan described in (1) to meet the
requirements of Sections 401(a)(4) or 410 of the Code.
 
(g)    “Top-Heavy Compensation” means the first $200,000 (or such higher amount
as may be prescribed pursuant to Treasury Regulations) of W-2 earnings actually
paid in the Plan Year by an Employer or an Affiliate for services as an
Employee. Top-Heavy Compensation shall include Deemed 125 Compensation, as
defined in Section 1.14 of the Plan.
 
(h)    “Top-Heavy Ratio”:
 
(1)    If in addition to this Plan the Employer maintains one or more other
defined benefit plans (including any simplified employee pension plan) and the
Employer has not maintained any defined contribution plan which during the
1-year period ending on the Determination Date has or has had account balances,
the top-heavy ratio for this Plan alone or for the Required or Permissive
Aggregation Group, as appropriate, is a fraction, the numerator of which is the
sum of the present value of accrued benefits of all Key Employees as of the
Determination Date (including any part of any accrued benefit distributed in the
1-year period ending on the Determination Date), and the denominator of which is
the sum of the present value of all accrued benefits (including any part of any
accrued benefit distributed in the 1-year period ending on the Determination
Date), both computed in accordance with Section 416 of the Code and the
regulations thereunder.
 
36

--------------------------------------------------------------------------------




(2)    If in addition to this Plan the Employer maintains one or more defined
benefit plans (including any simplified employee pension plan) and the Employer
maintains or has maintained one or more defined contribution plans which during
the 1-year period ending on the Determination Date has or has had any account
balances, the Top-Heavy Ratio for any Required or Permissive Aggregation Group,
as appropriate, is a fraction, the numerator of which is the sum of the present
value of accrued benefits under the aggregated defined benefit plan or plans for
all Key Employees, determined in accordance with (1) above, and the sum of the
account balances under the aggregated defined contribution plan or plans for all
Key Employees as of the Determination Date, and the denominator of which is the
sum of the present value of accrued benefits under the aggregated defined
benefit plan or plans for all participants, determined in accordance with (1)
above, and the sum of the account balances under the aggregated defined
contribution plan or plans for all participants as of the Determination Date,
all determined in accordance with Section 416 of the Code and the regulations
thereunder. The account balances accrued benefits under a defined contribution
plan in both the numerator and denominator of the Top-Heavy Ratio are increased
for any distribution of an account balance made in the 1-year period ending on
the Determination Date.
 
(3)    For purposes of (1) and (2) above, the value of account balances and the
present value of accrued benefits will be determined as of the most recent
Valuation Date that falls within or ends with the 12-month period ending on the
Determination Date, except as provided in Section 416 of the Code and the
regulations thereunder for the first and the second plan years of a defined
benefit plan. The account balances and accrued benefits of a participant (x) who
is not a Key Employee but who was a Key Employee in a prior year, or (y) who has
not received any Top-Heavy Compensation from any Employer maintaining the Plan
at any time during the 5-year period ending on the Determination Date will be
disregarded. Notwithstanding the above, for Plan Years beginning after December
31, 2001, the accrued benefits and accounts of any Participant who has not
performed services for the Employer during the 1-year period ending on the
Determination Date will be disregarded. The calculation of the Top-Heavy Ratio,
and the extent to which distributions, rollovers, and transfers are taken into
account will be made in accordance with Section 416 of the Code and the
regulations thereunder. Deductible Employee contributions will not be taken into
account for purposes of computing the Top-Heavy Ratio. When aggregating plans
the value of account balances and accrued benefits will be calculated with
reference to the Determination Dates that fall within the same calendar year.
 
37

--------------------------------------------------------------------------------




The accrued benefit of a Participant other than a Key Employee shall be
determined under (x) the method, if any, that uniformly applies for accrual
purposes under all defined benefit plans maintained by the Employer, or (y) if
there is no such method, as if such benefit accrued not more rapidly than the
slowest accrual rate permitted under the fractional rule of Section 411(b)(1)(C)
of the Code.
 
(4)    For purposes of (1) and (2) above, in the case of a distribution from the
Plan made for a reason other than separation from service, death or Disability,
“5 year period” shall be substituted for “1-year period” wherever such term is
found.
 
(ii)    “Valuation Date” means the last day of a Plan Year.
 
11.02   If the Plan is or becomes top-heavy in any Plan Year, the provisions of
Sections 11.04 through 11.05 will automatically supersede any conflicting
provision of the Plan.
 
11.03   The Plan shall be considered top-heavy for any Plan Year if any of the
following conditions exists:
 
(a)    If the Top-Heavy Ratio for the Plan exceeds 60 percent and the Plan is
not part of any Required Aggregation Group or Permissive Aggregation Group of
plans.
 
(b)    If the Plan is part of a Required Aggregation Group of plans but not part
of a Permissive Aggregation Group and the Top-Heavy Ratio for the group of plans
exceeds 60 percent.
 
(c)    If the Plan is part of a Required Aggregation Group of plans and part of
a Permissive Aggregation Group and the Top-Heavy Ratio for the Permissive
Aggregation Group exceeds 60 percent.
 
11.04   (a) The Retirement Pension, commencing on or after the Normal Retirement
Date of each individual, other than a Key Employee, who was a Participant during
any Top-Heavy Plan year shall be the greater of:
 
(1)    such Participant’s Retirement Pension determined under Section 3.02; or
 
(2)    an amount equal to two percent (2%) of such Participant’s Highest Average
Compensation for each of the first ten (10) years of his Top-Heavy Service;
provided, however, that in the case of a Participant whose Retirement Pension
Starting Date is later than his Normal Retirement Date, the amount determined
under this Paragraph (2) commencing on such Retirement Pension Starting Date
shall not be less than the Actuarial Equivalent of the Retirement Pension that
would have been payable pursuant to this Paragraph (2) on the Participant’s
Normal Retirement Date
 
(b)    For purposes of this Section 11.04:
 
(1)    “Highest Average Compensation” means a Participant’s average Top-Heavy
Compensation for the five (5) consecutive years during which his aggregate
Top-Heavy Compensation was highest, excluding compensation earned by such
Participant:


38

--------------------------------------------------------------------------------




(A)    after the close of the last Top-Heavy Plan Year; or
 
(B)    prior to January 1, 1984, except to the extent that compensation prior to
January 1, 1984 is required to be taken into account so that such average is
based on a five (5) year period.
 
(2)    “Top-Heavy Service” means each Year of Service:
 
(A)    in which ended a Plan Year which was not a Top-Heavy Plan Year; or
 
(B)    completed in a Plan Year beginning prior to January 1, 1984.
 
For Plan Years beginning after December 31, 2001, for purpose of satisfying the
minimum benefit requirements of Section 416(c)(1) of the Code and this Plan, in
determining Years of Service, any service with Employer shall be disregarded to
the extent that such service occurs during a Plan Year when the Plan benefits
(within the meaning of Section 410(b) of the Code) no Key Employee or former Key
Employee.
 
(c)    In the case of a Participant who is also a Participant in a defined
contribution plan maintained by an Employer or an Affiliate, the amount
described in Paragraph (a) (2) shall be reduced by the actuarial equivalent,
determined as of the date of the Participant’s Retirement Pension Starting Date,
of the Participant’s account balance under such defined contribution plan
derived from employer contributions (which account balance shall be deemed to
include prior withdrawals made by the Participant accumulated at interest to the
Participant’s Retirement Pension Starting Date). For purposes of this Subsection
(c), actuarial equivalence and the interest rate referred to in the preceding
sentence shall be determined using the actuarial assumptions described in
Section 1.02.
 
11.05   (a) For any Top-Heavy Plan Year, each Participant shall be vested in his
Accrued Benefit in accordance with the following schedule:
 
Years of Service
 
Nonforfeitable Percentage
         
Fewer than Two Years
   
0
%
Two Years but less than Three Years
   
20
%
Three Years but less than Four Years
   
40
%
Four Years but less than Five Years
   
60
%
Five or more Years
   
100
%

 
(b)    Any portion of a Participant’s Accrued Benefit which has become vested
pursuant to Subsection (1) shall remain vested after the Plan has ceased to be a
Top-Heavy Plan.
 
(c)    Any Participant who has completed at least five (5) Years of Service
prior to the beginning of the Plan Year in which the Plan ceased to be a
Top-Heavy Plan shall continue to vest in his Accrued Benefit according to the
schedule set forth in Subsection (a) after the Plan has ceased to be a Top-Heavy
Plan.
 
39

--------------------------------------------------------------------------------


 
ARTICLE XII
 
NON-ALIENABILITY
 
12.01   Except in the case of a qualified domestic relations order described in
Section 414(p) of the Code, no benefit under this Plan shall be subject in any
manner to anticipation, alienation, sale, transfer, assignment, pledge, charge,
encumbrance, garnishment, levy or attachment; and any attempt to so anticipate,
alienate, sell, transfer, assign, pledge, charge, encumber, garnish, levy upon
or attach the same shall be void; nor shall any such benefit be in any manner
liable for or subject to the debts, contracts, liabilities, engagements or torts
of the person entitled thereto.
 
12.02   If any Participant or Beneficiary under this Plan becomes bankrupt or
attempts to anticipate, alienate, sell, transfer, assign, pledge, encumber or
charge any benefit under this Plan, the Administrative Committee may (but shall
not be required to) terminate the payment of such benefit to such Participant or
Beneficiary. If payment is thus terminated, the Administrative Committee shall
direct the Trustee to hold or apply future payments for the benefit of such
Participant, his Beneficiary, his spouse or children or other dependents, or any
of them, in such manner and in such proportion as the Administrative Committee
may deem proper.
 
12.03    Notwithstanding anything herein to the contrary, effective August 5,
1997, the provisions of this Article XII shall not apply to any offset of a
Participant’s benefits provided under the Plan against an amount that the
Participant is ordered or required to pay to the Plan under any of the
circumstances set forth in Section 401(a)(13)(C) of the Code and Sections
206(d)(4) and 206(d)(5) of ERISA.
 
40

--------------------------------------------------------------------------------




ARTICLE XIII
 
AMENDMENT OF THE PLAN
 
13.01   The Company shall have the right by action of the Board, at any time and
from time to time, to amend in whole or in part any of the provisions of this
Plan, and any such amendment shall be binding upon the Participants and their
Beneficiaries, the Trustee, the Administrative Committee, any Employer, and all
parties in interest; provided, however, that no such amendment shall authorize
or permit any of the assets of the Trust Fund to be used for or directed to
purposes other than the exclusive benefit of the Participants or their
Beneficiaries. Any such amendment shall become effective as of the date
specified therein.
 
13.02   No amendment to the Plan including a change in the actuarial basis for
determining optional or early retirement benefits shall be effective to the
extent that it has the effect of decreasing a Participant’s Accrued Benefit.
Notwithstanding the preceding sentence, a Participant’s Accrued Benefit may be
reduced to the extent permitted under Section 412(c)(8) of the Code. For
purposes of this paragraph, a Plan amendment which has the effect of (1)
eliminating or reducing an early retirement benefit or a retirement-type
subsidy, or (2) eliminating an optional form of benefit, with respect to
benefits attributable to service before the amendment shall be treated as
reducing accrued benefits. In the case of a retirement-type subsidy, the
preceding sentence shall apply only with respect to a participant who satisfies
either before or after the amendment the preamendment conditions for the
subsidy. In general, a retirement-type subsidy is a subsidy that continues after
retirement, but does not include a qualified disability benefit, a medical
benefit, a social security supplement, a death benefit (including life
insurance). Furthermore, no amendment to the Plan shall have the effect of
decreasing a Participant’s vested interest determined without regard to such
amendment as of the later of the date such amendment is adopted, or becomes
effective.
 
13.03   If at any time the vesting schedule set forth in Section 4.01 is
amended, or the Plan is amended in any way that directly or indirectly affects
the computation of the Participant’s nonforfeitable percentage or if the Plan is
deemed amended by an automatic change to or from a top-heavy vesting schedule,
each Participant with at least three Years of Service may elect, within a
reasonable period after the adoption of the amendment or change, to have the
nonforfeitable percentage computed under the Plan without regard to such
amendment or change. For Participants who dc not have at least one Hour of
Service in any Plan Year beginning after December 31, 1988, the preceding
sentence shall be applied by substituting “five Years of Service” for ‘three
Years of Service” where such language appears. The period during which the
election may be made shall commence with the date the amendment is adopted or
deemed to be made and shall end on the latest of:
 
(i)    60 days after the amendment is adopted;
 
(ii)    60 days after the amendment becomes effective; or
 
(iii)   60 days after the Participant is issued written notice of the amendment
by the Employer or the Plan Administrator.
 
41

--------------------------------------------------------------------------------




ARTICLE XIV
 
TERMINATION OF THE PLAN
 
14.01    The Company may, by action of the Board and by appropriate notice to
the Trustee, determine that it shall terminate the Plan in its entirety or
withdraw from the Plan and terminate the same with respect to itself. The
Company may by action of the Board at any time determine that any other Employer
shall withdraw from the Plan, and any other Employer by action of its Board of
Directors may determine that it shall so withdraw, and upon any such
determination, the Plan, in respect of such Employer, shall be terminated.
 
14.02    Any termination or partial termination shall be effective as of the
date specified in the resolution providing therefor, if any, and shall be
binding upon the Employer, the Trustee, all Participants and Beneficiaries and
all parties in interest.
 
14.03    Upon termination of the Plan in its entirety, each Participant shall be
fully (100%) vested in his Accrued Benefit, determined as of the date of such
termination. A Participant’s Accrued Benefit shall be payable only from the
Trust Fund, except to the extent otherwise provided in Title IV of ERISA.
 
14.04     In the event of a partial termination of the Plan, within the meaning
of Section 411(d)(3)(A) of the Code, each affected Participant shall, insofar as
required by applicable law, be fully (100%) vested in his Accrued Benefit,
determined as of the date of such partial termination.
 
14.05    Upon termination of the Plan in its entirety or upon a partial
termination of the Plan, the assets comprising the Trust Fund shall be allocated
in accordance with the statutory priorities set forth in Section 4044(d)(2) of
ERISA and regulations promulgated thereunder. Subject to the limitations imposed
by Section 4044(d)(2) of ERISA and Section 14.06, any funds remaining after
satisfaction of all liabilities to Plan Participants shall be returned to the
Employer.
 
14.06     (a) As used in this Section 14.06:
 
(1)    “Applicable Early Termination Date” means the tenth (10th) anniversary of
the effective date of any increase in benefits under this Plan.
 
(2)    “Predecessor Plan’ means any retirement plan which (A) was maintained by
a corporation or unincorporated business before it became an Employer and (B)
has merged into the Plan.
 
(3)    “Twenty-five Highest Paid Employees” means the twenty-five (25) highest
paid Employees on the tenth (10th) anniversary preceding the Applicable Early
Termination Date (including any such Employees) who were not then, or were not
eligible to become, Participants in the Plan), excluding any Participant whose
Retirement Pension will not exceed $1,500.
 
42

--------------------------------------------------------------------------------




(4)    “Unrestricted Benefits” means benefits in the form provided under this
Plan equal to the amount provided by the greatest of:
 
(A)    employer contributions (or funds attributable thereto) under the Plan or
a Predecessor Plan which would have been applied to provide the Participant’s
Accrued Benefit if the Plan or such Predecessor Plan, as in effect on the tenth
(10th) anniversary preceding the Applicable Early Termination Date, had
continued without change;
 
(B)    $20,000; or
 
(C)    an amount equal to the sum of (A) employer contributions (or funds
attributable thereto) which would have been applied to provide the Participant’s
Accrued Benefit under the Plan or any Predecessor Plan if the Plan or such
Predecessor Plan had terminated on the tenth (10th) anniversary preceding the
Applicable Early Termination Date and (B) twenty percent (20%) of the first
$50,000 of the Participant’s average Compensation during the preceding five (5)
years, multiplied by the number of years in respect of which the full current
costs of the Plan have been met since the tenth (10th) anniversary preceding the
Applicable Early Termination Date;
 
(D)    (1) for a Participant who is not a “substantial owner” as defined in
Section 4022(b)(5) of ERISA, an amount which equals the present value of the
maximum benefit of such Participant described in Section 4022(b)(3)(B) of ERISA,
determined on the date the Plan terminates or the Participant’s Retirement
Pension Starting Date, whichever is earlier and determined in accordance with
regulations of the Pension Benefit Guaranty Corporation (“PBGC”), without regard
to any other limitations in Section 4022 of ERISA; or
 
(2)    for a Participant who is a “substantial owner,” as defined in Section
4022(b)(5) of ERISA, the greatest of the amounts in (A), (B), (C) or an amount
which equals the present value of the benefit guaranteed upon termination of the
Plan for such Participant under Section 4022 of ERISA, or if the Plan has not
terminated, the present value of the benefit that would be guaranteed if the
Plan terminated on such Participant’s Retirement Pension Starting Date,
determined in accordance with regulations of the PBGC.
 
(b)    Subject to the provisions of Section 4044 of ERISA, in the event that:
 
(1)    the Plan is terminated in respect of an Employer at any time prior to the
Applicable Early Termination Date; or
 
(2)    the benefits of any Participant became payable (A) at any time prior to
the Applicable Early Termination Date or (B) subsequent to the Applicable Early
Termination Date but before the full current costs of the Plan for the period
prior to the Applicable Early Termination Date have been funded, the benefits
(as defined in Treasury Regulation 1.401-4(c)(2)(vi)(a)) which any of the
Twenty-Five Highest Paid Employees may receive (including any Unrestricted
Benefits) shall not exceed his Unrestricted Benefits at any time.
 
43

--------------------------------------------------------------------------------


 
In the case of a Participant described in Subparagraph (2) (B), if on the
Applicable Early Termination Date the full current costs are not met, the
restrictions contained in this Section 14.06 shall continue in force until the
full current costs are funded for the first time.
 
(c)    The provisions of this Section 14.06 shall not restrict the current
payment of full retirement benefits called for by this Plan to any Retired
Participant or his Beneficiary while the Plan is in full effect and its full
current costs have been met.
 
(d)    If any funds are released by operation of the provisions of this Section
14.06, they shall be applied solely for the benefit of Participants and
Beneficiaries other than the Twenty-five Highest Paid Employees or, if not
required for the funding of benefits for such Participants and Beneficiaries,
shall revert to the appropriate Employer.
 
(e)    The restrictions contained in SubSection (b) may be exceeded for the
purpose of making current Retirement Pension payments to a Retired Participant
who would otherwise be subject to such restrictions if:
 
(1)    such Retirement Pension is in the form described in Section 1.41 or 3.02,
whichever is applicable, or under an Option which does not provide level pension
benefits greater than those provided by the form described in Section 1.41;
 
(2)    the Retirement Pension thus provided is supplemented, to the extent
necessary to provide the full Retirement Pension in the form provided in Section
1.41 or 3.02, by current payments to such Retired Participant as installments of
such Retirement Pension come due; and
 
(3)    such supplemental payments are made at any time only if (A) the full
current costs of the Plan have then been funded or (B) the aggregate of such
supplemental payments for all such Retired Participants for the current year
does not exceed the aggregate of the Employer contributions already made in
respect of such year.
 
(f)    If there shall be more than one Employer, the provisions of this Section
14.06 shall be applied separately in respect of each such Employer.
 
(g)    A Participant who is one of the Twenty-five Highest Paid Employees may
elect to receive his benefits under this Plan in the form of a lump sum
distribution only if he agrees to deposit with an acceptable depository property
having a market value equal to one hundred twenty-five percent (125%) of the
difference between the amount of such distribution and the Actuarial Equivalent
of his Unrestricted Benefits as security for his repayment of any benefits paid
to him in excess of the maximum permitted by this Section 14.06. Additional
deposits of security, in the amount necessary to increase the fair market value
of such security to one hundred twenty-five percent (125%) of the difference
between the amount of the distribution and the actuarial Equivalent of his
Unrestricted Benefits shall be made whenever the fair market value of such
security is less than one hundred ten percent (110%) of such difference.
 
44

--------------------------------------------------------------------------------




14.07     If the Plan shall merge or consolidate with, or transfer its assets or
liabilities to, any other “pension plan”, as defined in Section 3(2) of ERISA,
each Participant shall be entitled to receive a benefit immediately after such
merger, consolidation or transfer (assuming that the Plan had then terminated)
which is equal to or greater than the benefit which he would have been entitled
to receive immediately before such merger, consolidation or transfer (assuming
that the Plan had then terminated).
 
45

--------------------------------------------------------------------------------




ARTICLE XV
 
TRUST AND ADMINISTRATION
 
15.01     The assets of the Trust Fund shall be held by the Trustees, who shall
consist of not fewer than two (2) individuals, or a bank or trust company
appointed by the Board. The Trustees shall hold office until their or its
successors have been duly appointed or until death, resignation or removal.
 
15.02     Reserved.
 
15.03     The investment of the assets of the Plan shall be managed, except to
the extent that such responsibility has been allocated or delegated, by the
Trustee.
 
15.04     The Trustees shall act unanimously; provided, however, that if at any
time there are more than two (2) Trustees acting hereunder, they shall act by
majority vote and may act either by vote at a meeting or in writing without a
meeting. Notwithstanding the foregoing:
 
(a)    checks and other instruments for the payment of money and instruments
relating to the purchase, sale or other disposition of securities or other
property held in the Trust and checks and other instruments in payment of
distributions to Members and Beneficiaries or in payment of proper expenses
under the Plan may be signed by any one Trustee or by any person or persons
authorized by unanimous action of all the Trustees then acting hereunder with
the same force and effect as if signed by all Trustees; and
 
(b)    the Trustees may, by written authorization, empower one of them
individually to execute any other document or documents on behalf of the
Trustees, such authorization to remain in effect until revoked by any Trustee.
 
15.05     The Trustees may appoint such independent accountants, enrolled
actuaries, legal counsel, investment advisors and other agents or specialists as
they deem necessary or desirable in connection with the performance of their
duties hereunder. The Trustees shall be entitled to rely conclusively upon, and
shall be fully protected in any action taken by them in good faith in relying
upon, any opinions or reports which are furnished to them by any such
independent accountant, enrolled actuary, legal counsel, investment advisor or
other specialist.
 
15.06      The Trustees shall serve without compensation for services as such.
All expenses of the Trust shall be paid by the Trust unless paid by Employers.
Such expenses shall include any expenses incidental to the operation of the
Trust, including, but not limited to, fees of independent accountants, enrolled
actuaries, legal counsel, investment advisors and other agents or specialists
and similar costs.
 
15.07      The Trustees shall discharge their duties with respect to the Plan
solely in the interests of the Participants and their Beneficiaries; and
 
(a)    for the exclusive purpose of providing benefits to Participants and the
Beneficiaries and defraying reasonable expenses of administering the Plan;
 
46

--------------------------------------------------------------------------------




(b)    with the care, skill, prudence and diligence under the circumstances then
prevailing that a prudent man, acting in like capacity and familiar with such
matters, would use in the conduct of an enterprise of a like character and with
like aims;
 
(c)    by diversifying the investments of the Trust Fund so as to minimize the
risk of large losses, unless under the circumstances it is clearly prudent not
to do so; and
 
(d)    in accordance with the documents and instruments governing the Plan,
insofar as such documents and instruments are consistent with the provisions of
ERISA.
 
15.08       (a) The Trustees are hereby designated as “named fiduciaries” within
the meaning of Section 402(a) of ERISA, with respect to the investment of the
assets of the Plan and shall, except to the extent provided in SubSections (c)
and (d), direct the investment of such assets and possess all powers which may
be necessary to carry out such duty.
 
(b)    At the direction of the Investment Committee, the Trustees may appoint an
investment manager, as defined in Section 3(38) of ERISA, in which case, unless
otherwise provided by ERISA, no Trustee shall be liable for the acts or
omissions of such investment manager or be under any obligation to invest or
otherwise manage any asset of the Trust Fund which is subject to the management
of such manager.
 
(c)    (1) The Administrative Committee and the Trustees may establish
procedures for (A) the allocation of fiduciary responsibilities (other than
“trustee responsibilities” as defined in Section 405(c)(3) of ERISA under the
Plan among themselves, and (B) the designation of persons other than names
fiduciaries to carry out fiduciary responsibilities (other than trustee
responsibilities) under the Plan.
 
(2)    If any fiduciary responsibility is allocated or if any person is
designated to carry out any responsibility pursuant to Paragraph (1), no named
fiduciary shall be liable for any act or omission of such person in carrying out
such responsibility, except as provided in Section 405(c)(2) of ERISA.
 
15.09       The Trustees shall receive any contributions paid to them in cash
and shall establish the Trust Fund hereunder. The Trust Fund shall be held,
managed and administered in accordance with the terms of this Plan.
 
15.10       The Trustees shall invest and reinvest the Trust Fund and keep the
Trust Fund invested, without distinction between principal and income, in such
securities or other property, real or personal, foreign or domestic, wherever
situated, as the Trustees shall deem advisable, including, but not limited to,
the general account or a separate account of an insurance company licensed to do
business in the State of New York, shares in a regulated investment company or
plans for the accumulation of such shares, common or preferred stocks, bonds and
mortgages, and other evidences of ownership or indebtedness. In making such
investments, the Trustee shall not be restricted to securities or other property
of the character authorized or required by applicable law for trust investments.
 
47

--------------------------------------------------------------------------------




15.11      The Trustees shall have the following powers and authority in the
investment of the assets of the Trust Fund:
 
(a)    to purchase, or subscribe for, any securities (including shares in a
regulated investment company or plans for the accumulation of such shares) or
other property and to retain the same in trust, the Trustees being specifically
authorized to limit investment, in their own discretion, to shares of regulated
investment companies or to plans for the accumulation of such shares;
 
(b)    to sell, exchange, convey, transfer or otherwise dispose of, by private
contract or at public auction, any securities or other property held by them;
and no person dealing with the Trustees shall be bound to see to the application
of the purchase money or to inquire into the validity, expediency or propriety
of any such sale or other disposition;
 
(c)    to vote any stocks, bonds or other securities; to give general or special
proxies or powers of attorney with or without power of substitution; to exercise
any conversion privileges, subscription rights or other options and to make any
payments incidental thereto; to oppose, consent to, or otherwise participate in,
corporate reorganizations or other changes affecting corporation securities; to
pay any assessments or charges in connection with any security; to delegate any
discretionary powers; and generally to exercise any of the powers of an owner
with respect to stocks, bonds, securities or other property held as part of the
Trust Fund;
 
(d)    to cause any securities or other property held as part of the Trust Fund
to be registered in their own names or in the name of one or more nominees, and
to hold any investments in bearer form, but the books and records of the
Trustees shall at all times show that all such investments are part of the Trust
Fund;
 
(e)    to borrow or raise money for the purposes of the Plan in such amount and
upon such terms and conditions as the Trustee shall deem advisable; and for any
sum so borrowed, to issue their promissory note as Trustees and to secure the
repayment thereof by pledging all, or any part, of the Trust Fund; and no person
lending money to the Trustees shall be bound to see to the application of the
money lent or to inquire into the validity, expediency or propriety of any such
borrowing;
 
(f)    to keep such portion of the Trust Fund in cash or cash balances as the
Trustee may, from time to time, deem to be in the best interests of the Plan,
without liability for interest thereon;
 
(g)    to accept and retain for such time as may seem advisable any securities
or other property received or acquired by them as Trustees hereunder, whether or
not such securities or other property would normally be purchased as investments
hereunder;
 
(h)    to sell call options on any national securities exchange with respect to
securities held in the Trust Fund, and to purchase call options for the purpose
of closing out previous sales of call option;
 
48

--------------------------------------------------------------------------------




(i)    to appoint a bank or trust company as corporate Trustee, and to enter
into and execute an agreement with any such corporate Trustee to provide for the
investment and reinvestment of assets of the Trust Fund.
 
15.12      The Trustees, at the direction of the Administrative Committee, shall
from time to time make payments out of the Trust Fund in accordance with the
provisions of the Plan in such manner, in such amounts and for such purposes as
they may determine, and when any such payment has been made, the amount thereof
shall no longer constitute a part of the Trust Fund.
 
15.13       (a) The Trustees shall keep accurate and detailed accounts of all
investments, receipts, disbursements and other transactions hereunder.
 
(b)   Within two hundred ten (210) days following the close of each Plan Year,
the Trustees shall file with the Company a written account setting forth all
investments, receipts, disbursements and other transactions effected by them
during such Plan Year. Except as provided to the contrary by Section 413(a) of
ERISA, upon the expiration of ninety (90) days from the date of filing of such
account, the Trustees shall be forever released and discharged from all
liability and accountability to anyone with respect to the propriety of their
acts and transactions shown in such account, except with respect to any such
acts or transactions as to which the Company shall file with the Trustees
written objections within such ninety (90) day period.
 
(c)    The filing by the Trustees with the Company of an annual report in
accordance with Section 103 of ERISA shall constitute the filing of an account
within the meaning of this Section 15.13.
 
15.14       Any Trustee may be removed by the Company at any time. A Trustee may
resign at any time upon thirty (30) days’ notice in writing to the Company,
which notice may be waived by the Company. Upon such removal or resignation of a
Trustee, or upon the death or disability of a Trustee, the Company may, or in
the event there is no then acting Trustee, shall appoint a successor Trustee,
who shall have the same powers and duties as those conferred upon the Trustees
hereunder. The Company may at any time appoint one or more additional Trustees,
who shall have the same powers and duties as those conferred upon the Trustees
hereunder.
 
15.15       In any case in which any person is required or permitted to make an
election under this Plan, such election shall be made in writing and filed with
the Administrative Committee on the form provided by them or made in such other
manner as the Administrative Committee may direct.
 
49

--------------------------------------------------------------------------------




ARTICLE XVI
 
CLAIM AND APPEAL PROCEDURE
 
16.01      (a) Initial Claim
 
(i)    Any claim by an Employee, Participant or Beneficiary “Claimant”) with
respect to eligibility, participation, contributions, benefits or other aspects
of the operation of the Plan shall be made in writing to the Committee for such
purpose. The Committee shall provide the Claimant with the necessary forms and
make all determinations as to the right of any person to a disputed benefit. If
a Claimant is denied benefits under the Plan, the Committee or its designee
shall notify the Claimant in writing of the denial of the claim within ninety
(90) days (or within forty-five (45) days if the claim involves a determination
of a claim for disability benefits) after the Committee receives the claim,
provided that in the event of special circumstances such period may be extended.
 
(ii)    In the event of special circumstances, the maximum period in which a
claim must be determined may be extended as follows:
 
(A)    With respect to any claim, other than a claim that involves a
determination of a claim for disability benefits, the ninety (90) day period may
be extended for a period of up to ninety (90) days (for a total of one hundred
eighty (180) days). If the initial ninety (90) day period is extended, the
Committee or its designee shall notify the Claimant in writing within ninety
(90) days of receipt of the claim. The written notice of extension shall
indicate the special circumstances requiring the extension of time and provide
the date by which the Committee expects to make a determination with respect to
the claim. If the extension is required due to the Claimant’s failure to submit
information necessary to decide the claim, the period for making the
determination shall be tolled from the date on which the extension notice is
sent to the Claimant until the earlier of (i) the date on which the Claimant
responds to the Committee’s request for information, or (ii) expiration of the
forty-five (45) day period commencing on the date that the Claimant is notified
that the requested additional information must be provided.
 
(B)    With respect to a claim that involves a determination of a claim for
disability benefits, the forty-five (45) day period may be extended as follows:
 
(I)    Initially, the forty-five (45) day period may be extended for a period to
up to an additional thirty (30) days (the “Initial Disability Extension
Period”), provided that the Committee determines that such an extension is
necessary due to matters beyond the control of the Plan and, within forty-five
(45) days of receipt of the claim, the Committee or its designee notifies the
Claimant in writing of such extension, the special circumstances requiring the
extension of time, the date by which the Committee expects to make a
determination with respect to the claim and such information as required under
clause (III) below.
 
50

--------------------------------------------------------------------------------




(II)    Following the Initial Disability Extension Period the period for
determining the Claimant’s claim may be extended for a period of up to an
additional thirty (30) days, provided that the Committee determines that such an
extension is necessary due to matters beyond the control of the Plan and within
the Initial Disability Extension Period, notifies the Claimant in writing of
such additional extension, the special circumstances requiring the extension of
time, the date by which the Committee expects to make a determination with
respect to the claim and such information as required under clause (III) below.
 
(III)    Any notice of extension pursuant to this Paragraph (B) shall
specifically explain the standards on which entitlement to a benefit is based,
the unresolved issues that prevent a decision on the claim, and the additional
information needed to resolve those issues, and the Claimant shall be afforded
forty-five (45) days within which to provide the specified information.
 
(IV)    If an extension is required due to the Claimant’s failure to submit
information necessary to decide the claim, the period for making the
determination shall be tolled from the date on which the extension notice is
sent to the Claimant until the earlier of (i) the date on which the Claimant
responds to the Committee’s request for information, or (ii) expiration of the
forty-five (45) day period commencing on the date that the Claimant is notified
that the requested additional information must be provided.
 
(iii)    If notice of the denial of a claim is not furnished within the required
time period described herein, the claim shall be deemed denied as of the last
day of such period.
 
(iv)    If a claim is wholly or partially denied, the notice to the Claimant
shall set forth:
 
(A)    The specific reason or reasons for the denial;
 
51

--------------------------------------------------------------------------------




(B)    Specific reference to pertinent Plan provisions upon which the denial is
based;
 
(C)    A description of any additional material or information necessary for the
Claimant to complete the claim request and an explanation of why such material
or information is necessary;
 
(D)    Appropriate information as to the steps to be taken and the applicable
time limits if the Claimant wishes to submit the adverse determination for
review; and
 
(E)    A statement of the Claimant’s right to bring a civil action under Section
502 of ERISA following an adverse determination on review.
 
(b)    Claim Denial Review.
 
(i)    If a claim has been wholly or partially denied, the Claimant may submit
the claim for review by the Committee. Any request for review of a claim must be
made in writing to the Committee no later than sixty (60) days (or within one
hundred and eighty (180) days if the claim involves a determination of a claim
for disability benefits) after the Claimant receives notification of denial or,
if no notification was provided, the date the claim is deemed denied.
 
The Claimant or his duly authorized representative may:
 
(A)    Upon request and free of charge, be provided with reasonable access to,
and copies of, relevant documents, records, and other information relevant to
the Claimant’s claim; and
 
(B)    Submit written comments, documents, records, and other information
relating to the claim. The review of the claim determination shall take into
account all comments, documents, records, and other information submitted by the
Claimant relating to the claim, without regard to whether such information was
submitted or considered in the initial claim determination.
 
(ii)    The decision of the Committee upon review shall be made within sixty
(60) days (or within forty-five (45) days if the claim involves a determination
of a claim for disability benefits) after receipt of the Claimant’s request for
review, unless special circumstances (including, without limitation, the need to
hold a hearing) require an extension. In the event of special circumstances, the
maximum period in which a claim must be determined may be extended as follows:
 
(A)    With respect to any claim, other than a claim that involves a
determination of a claim for disability benefits, the sixty (60) day period may
be extended for a period of up to one hundred twenty (120) days.
 
52

--------------------------------------------------------------------------------




(B)    With respect to a claim that involves a determination of a claim for
disability benefits, the forty-five (45) day period may be extended for a period
of up to forty-five (45) days.
 
If the sixty (60) day period (or forty-five (45) day period where the claim
involves a determination of a claim for disability benefits) is extended, the
Committee or its designee shall, within sixty (60) days (or within forty-five
(45) days if the claim involves a determination of a claim for disability
benefits) of receipt of the claim for review, notify the Claimant in writing.
The written notice of extension shall indicate the special circumstances
requiring the extension of time and provide the date by which the Committee
expects to make a determination with respect to the claim upon review. If the
extension is required due to the Claimant’s failure to submit information
necessary to decide the claim, the period for making the determination shall be
tolled from the date on which the extension notice is sent to the Claimant until
the earlier of (i) the date on which the Claimant responds to the Committee’s
request for information, or (ii) expiration of the forty-five (45) day period
commencing on the date that the Claimant is notified that the requested
additional information must be provided.
 
(iii)    If notice of the decision upon review is not furnished within the
required time period described herein, the claim on review shall be deemed
denied as of the last day of such period.
 
(iv)    The Committee, in its sole discretion, may hold a hearing regarding the
claim and request that the Claimant attend. If a hearing is held, the Claimant
shall be entitled to be represented by counsel.
 
(v)    The Committee’s decision upon review on the Claimant’s claim shall be
communicated to the Claimant in writing. If the claim upon review is denied, the
notice to the Claimant shall set forth:
 
(A)    The specific reason or reasons for the decision, with references to the
specific Plan provisions on which the determination is based;
 
(B)    A statement that the Claimant is entitled to receive, upon request and
free of charge, reasonable access to, and copies of, all documents, records and
other information relevant to the claim; and
 
(C)    A statement of the Claimant’s right to bring a civil action under Section
502 of ERISA.
 
(vi)    Any review of a claim involving a determination of a claim for
disability benefits shall not afford deference to the initial adverse benefit
determination and shall not be determined by any individual who made the initial
adverse benefit determination or a subordinate of such individual. In deciding a
review of any adverse benefit determination that is based in whole or in part on
a medical judgment, including determinations with regard to whether a particular
treatment, drug, or other item is experimental, investigational, or not
medically necessary or appropriate, the Committee shall consult with a health
care professional who has appropriate training and experience in the field of
medicine involved in the medical judgment.
 
53

--------------------------------------------------------------------------------




(c)    All interpretations, determinations and decisions of the Committee with
respect to any claim, including without limitation the appeal of any claim,
shall be made by the Committee, in its sole discretion, based on the Plan and
comments, documents, records, and other information presented to it, and shall
be final, conclusive and binding.
 
(d)    The claims procedures set forth in this Section are intended to comply
with United States Department of Labor Regulation § 2560.503-1 and should be
construed in accordance with such regulation. In no event shall it be
interpreted as expanding the rights of Claimants beyond what is required by
United States Department of Labor Regulation § 2560.503-1.
 
54

--------------------------------------------------------------------------------




ARTICLE XVII
 
MISCELLANEOUS
 
17.01      If any provision of this Plan shall be held illegal or invalid for
any reason, such illegality or invalidity shall not affect the remaining parts
of this Plan, but such illegal or invalid provision shall be deemed modified to
the extent necessary to conform to applicable law and carry out the purposes of
this Plan, or, if such modification is impossible, the Plan shall be construed
and enforced as if such illegal or invalid provision had never been inserted
herein.
 
17.02      This Plan shall be governed, construed, administered and regulated in
all respects under the laws of the State of New York, except insofar as they
have been superseded by the provisions of ERISA.
 
17.03      Wherever any words are used herein in the masculine gender, they
shall be construed as though they were also used in the feminine gender in all
cases where they would so apply, and vice versa, and wherever any words are used
herein in the singular form, they shall be construed as through they were also
used in the plural form in all cases where they would so apply, and vice versa.
 
17.04      The adoption and maintenance of this Plan shall not be deemed to
constitute a contract between any Employer and any person or to be a
consideration for the employment of any person. Nothing contained herein shall
be deemed to give any person the right to be retained in the employ of any
Employer or to derogate from the right of any Employer or discharge any person
at any time without regard to the effect of such discharge upon the rights of
such person as a Participant in this Plan.
 
17.05     Except as otherwise provided by ERISA, no liability shall attach to
any Employer for payment of any benefits or claims hereunder, and all
participants and Beneficiaries, and all persons claiming under or through them,
shall have recourse only to the Trust Fund for payment of any benefit hereunder.
 
17.06      Nothing in this Plan, express or implied, is intended, or shall be
construed, to confer upon or give to any person, firm, association or
corporation, other than the parties hereto and their successors in interest, any
right, remedy or claim under or by reason of this Plan or any covenants,
condition or stipulation hereof, and all covenants, conditions and stipulations
in this plan, by or on behalf of any party, shall be for the sole and exclusive
benefit of the parties hereto.
 
(a)    Any contribution to the Plan made by an Employer by a mistake in fact may
be returned to such Employer at the direction of the Trustee within one (1) year
after the date of the payment of such contribution.
 
(b)    Each contribution made to this Plan by an Employer is conditioned upon
its deductibility under Section 404 of the Code. If the deduction is disallowed,
such contribution shall, to the extent disallowed as a deduction, be returned to
such Employer within one (1) year following the date of disallowance.
 
(c)    This Plan is established for the exclusive benefit of the Participants
herein and their Beneficiaries. Except as provided in Section 14.05 and this
Section 17.06, it shall be impossible for any assets of the Trust to revert to
any Employer prior to the satisfaction of all liabilities hereunder with respect
to all Participants and their Beneficiaries.
 
55

--------------------------------------------------------------------------------




ARTICLE XVIII
 
ADMINISTRATION OF THE PLAN
 
Section 18.01   Administrative Committee. There is hereby created an
Administrative Committee for the Plan. The general administration of the Plan on
behalf of the Plan Administrator shall be placed in the Administrative
Committee. The Administrative Committee shall operate in accordance with the
terms of the Plan, including the Charter for the Administrative Committee which
is attached to the Plan as Exhibit A and incorporated herein.
 
Section 18.02   Investment Committee. There is hereby created an Investment
Committee for the Plan. The Investment Committee shall operate in accordance
with the terms of the Plan, including the Charter for the Investment Committee
which is attached to the Plan as Exhibit B and incorporated herein.
 
Section 18.03   Payment of Benefits (Administrative Committee). The
Administrative Committee shall advise the Trustee in writing with respect to all
benefits which become payable under the terms of the Plan and shall direct the
Trustee to pay such benefits on order of the Administrative Committee. In the
event that the Trust Fund shall be invested in whole or in part in one or more
insurance contracts, the Administrative Committee shall be authorized to give to
any insurance company issuing such a contract such instructions as may be
necessary or appropriate in order to provide for the payment of benefits in
accordance with the Plan.
 
Section 18.04   Powers and Authority; Action Conclusive (Administrative
Committee). Except as otherwise expressly provided in the Plan or in the Trust
Agreement, or by the Investment Committee, the Administrative Committee shall
have the exclusive right, power, and authority, in its sole and absolute
discretion, to administer, apply and interpret the Plan, Trust Agreement and any
other Plan documents and to decide all matters arising in connection with the
operation or administration of the Plan and the Trust. Subject to the
immediately preceding sentence, the Administrative Committee shall have all
powers necessary or helpful for the carrying out of its responsibilities, and
the decisions or action of the Administrative Committee in good faith in respect
of any matter hereunder shall be conclusive and binding upon all parties
concerned.
 
Without limiting the generality of the foregoing, the Administrative Committee
has the complete authority, in its sole and absolute discretion, to:
 
(a)    Determine all questions arising out of or in connection with the
interpretation of the terms and provisions of the Plan except as otherwise
expressly provided herein;
 
(b)    Make rules and regulations for the administration of the Plan which are
not inconsistent with the terms and provisions of the Plan, and fix the annual
accounting period of the trust established under the Trust Agreement as required
for tax purposes;
 
(c)    Construe all terms, provisions, conditions of and limitations to the
Plan;
 
(d)    Determine all questions relating to (A) the eligibility of persons to
receive benefits hereunder, (B) the periods of service, including Hours of
Service, Credited Service and Years of Service, and the amount of Compensation
of a Participant during any period hereunder, and (C) all other matters upon
which the benefits or other rights of a Participant or other person shall be
based hereunder; and
 
56

--------------------------------------------------------------------------------




(e)    Determine all questions relating to the administration of the Plan (A)
when disputes arise between the Employer and a Participant or his Beneficiary,
Spouse or legal representatives, and (B) whenever the Administrative Committee
deems it advisable to determine such questions in order to promote the uniform
administration of the Plan.
 
All determinations made by the Administrative Committee with respect to any
matter arising under the Plan Trust Agreement and any other Plan documents shall
be final and binding on all parties. The foregoing list of powers is not
intended to be either complete or exclusive and the Administrative Committee
shall, in addition, have such powers as the Plan Administrator deems appropriate
and delegates to it and such powers as may be necessary for the performance of
its duties under the Plan and the Trust Agreement.
 
Section 18.05   Reliance on Information (Administrative Committee). The members
of the Administrative Committee and any Employer or affiliate thereof (including
the Company) and its officers, directors and employees shall be entitled to rely
upon all tables, valuations, certificates, opinions and reports furnished by any
accountant, trustee, insurance company, counsel or other expert who shall be
engaged by the Company or an affiliate thereof or the Committee, and the members
of the Committee and any Employer or affiliate thereof (including the Company)
and its officers, directors and employees shall be fully protected in respect of
any action taken or suffered by them in good faith in reliance thereon, and all
action so taken or suffered shall be conclusive upon all persons affected
thereby.
 
Section 18.06   Actions to be Uniform; Regular Personnel Policies to be
Followed. Any discretionary actions to be taken under this Plan by the
Administrative Committee or Investment Committee with respect to the
classification of the Employees, contributions, or benefits shall be uniform in
their nature and applicable to all Employees similarly situated. With respect to
service with the Employer, leaves of absence and other similar matters, the
Committee shall administer the Plan in accordance with the Employer’s regular
personnel policies at the time in effect.
 
Section 18.07   Fiduciaries. Any person or group of persons may serve in more
than one fiduciary capacity with respect to the Plan. Any Named Fiduciary under
the Plan, and any fiduciary designated by a Named Fiduciary to whom such power
is granted by a Named Fiduciary under the Plan, may employ one or more persons
to render advice with regard to any responsibility such fiduciary has under the
Plan.
 
Section 18.08   Plan Administrator. The Company shall be the administrator of
the Plan, as defined in Section 3(16)(A) of ERISA and shall be responsible for
the preparation and filing of any required returns, reports, statements or other
filings with appropriate governmental agencies. The Company or its authorized
designee shall also be responsible for the preparation and delivery of
information to persons entitled to such information under any applicable law.
 
Section 18.09   Notices and Elections (Administrative Committee). A Participant
shall deliver to the Administrative Committee all directions, orders,
designations, notices or other communications on appropriate forms to be
furnished by the Administrative Committee. The Administrative Committee shall
also receive notices or other communications directed to Participants from the
Trustee and transmit them to the Participants. All elections which may be made
by a Participant under this Plan shall be made in a time, manner and form
determined by the Administrative Committee unless a specific time, manner or
form is set forth in the Plan.
 
57

--------------------------------------------------------------------------------




Section 18.10   Misrepresentation of Age. In making a determination or
calculation based upon a Participant’s age, the Administrative Committee shall
be entitled to rely upon any information furnished by the Participant. If a
Participant misrepresents the Participant’s age, and the misrepresentation is
relied upon by a Member Company, an affiliate thereof (including the Company) or
the Administrative Committee, the Administrative Committee will adjust the
Participant’s Accrued Benefit to conform to the Participant’s actual age and
offset future monthly payments to recoup any overpayments caused by the
Participant’s misrepresentation.
 
Section 18.11   Decisions of Administrative Committee are Binding. The decisions
of the Administrative Committee with respect to any matter it is empowered to
act on shall be made in the Administrative Committee’s sole discretion and shall
be final, conclusive and binding on all persons, based on the Plan documents. In
carrying out its functions under the Plan, the Administrative Committee shall
endeavor to act by general rules so as to administer the Plan in a uniform and
nondiscriminatory manner as to all persons similarly situated.
 
Section 18.12   Spouse’s Consent. In addition to when such consent is expressly
required by the terms of this Plan, the Committee may in its sole discretion
also require the written consent of the Employee’s Spouse to any other election
or revocation of election made under this Plan before such election or
revocation shall be effective.
 
Section 18.13   Accounts and Records. The Administrative Committee and
Investment Committee shall maintain such accounts and records regarding the
fiscal and other transactions of the Plan and such other data as may be required
to carry out its functions under the Plan and to comply with all applicable
laws. The Administrative Committee shall report annually to the Board on the
performance of its responsibilities and on the performance of any trustee or
other persons to whom any of its powers and responsibilities may have been
delegated and on the administrative operation of the Plan for the preceding
year. The Investment Committee shall report annually to the Board on the
performance of its responsibilities and on the performance of any trustee,
investment manager, insurance carrier or persons to whom any of its powers and
responsibilities may have been delegated and on the financial condition of the
Plan for the preceding year.
 
Section 18.14   Forms. To the extent that the form or method prescribed by the
Administrative Committee to be used in the operation and administration of the
Plan does not conflict with the terms and provisions of the Plan, such form
shall be evidence of (a) the Administrative Committee’s interpretation,
construction and administration of this Plan and (b) decisions or rules made by
the Administrative Committee pursuant to the authority granted to the Committee
under the Plan.
 
Section 18.15   Liability. The functions of the Trustees, Administrative
Committee, the Investment Committee, the Board, and the Employer under the Plan
are fiduciary in nature and each shall be carried out solely in the interest of
the Participants and other persons entitled to benefits under the Plan for the
exclusive purpose of providing the benefits under the Plan (and for the
defraying of reasonable expenses of administering the Plan). The Administrative
Committee, the Investment Committee, the Board, and the Employer shall carry out
their respective functions in accordance with the terms of the Plan with the
care, skill, prudence and diligence under the circumstances then prevailing that
a prudent person acting in a like capacity and familiar with such matters would
use in the conduct of an enterprise of a like character and with like aims. No
member of the Administrative Committee or Investment Committee and no officer,
director, or employee of the Employer shall be liable for any action or inaction
with respect to his functions under the Plan unless such action or inaction is
adjudicated to be a breach of the fiduciary standard of conduct set forth above.
Further, no member of the Administrative Committee or Investment Committee shall
be personally liable merely by virtue of any instrument executed by him or on
his behalf as a member of the Administrative Committee or Investment Committee.
 
58

--------------------------------------------------------------------------------


 
APPENDIX A
 
REQUIRED MINIMUM DISTRIBUTION RULES
 
Section 1. General Rules
 
1.1.    Effective Date. The provisions of this Appendix will apply for purposes
of determining required minimum distributions for calendar years beginning with
the 2003 calendar year.
 
1.2.    Scope. This Appendix A describes the required distribution rules for
Participants who have reached their Required Beginning Date, as those terms are
defined in the Plan, as well as the incidental death benefit requirements. The
terms of this Appendix A shall apply solely to the extent required under Code
Section 401(a)(9) and shall be null and void to the extent that they are not
required under Section 401(a)(9) of the Code. This Appendix A is not intended to
defer the timing of a distribution beyond the date otherwise required under the
Plan or to create any benefits (including but not limited to death benefits) or
distribution forms that are not otherwise offered under the Plan. Any
capitalized terms not otherwise defined in this Appendix A have the meaning
given those terms in the Plan.
 
1.3.    Precedence. The requirements of this Appendix A will take precedence
over any inconsistent provisions of the Plan.
 
1.4.    Requirements of Treasury Regulations Incorporated. All distributions
required under this Appendix A will be determined and made in accordance with
the Treasury Regulations under Section 401(a)(9) of the Internal Revenue Code.
 
1.5.    TEFRA Section 242(b)(2) Elections. Notwithstanding the other provisions
of this Appendix A, other than Section 1.4, distributions may be made under a
designation made before January 1, 1984, in accordance with Section 242(b)(2) of
the Tax Equity and Fiscal Responsibility Act (TEFRA) and any provisions of the
Plan that relate to Section 242(b)(2) of TEFRA.
 
Section 2.    Time and Manner of Distribution.
 
2.1.    Required Beginning Date. The Participant’s entire interest will be
distributed, or begin to be distributed, to the Participant no later than the
Participant’s Required Beginning Date.
 
2.2.    Death of Participant Before Distributions Begin. If the Participant dies
before distributions begin, the Participant’s entire interest will be
distributed, or begin to be distributed, no later than as follows:
 
(a)    If the Participant’s surviving Spouse is the Participant’s sole
designated beneficiary, then distributions to the surviving Spouse will begin by
December 31 of the calendar year immediately following the calendar year in
which the Participant died, or by December 31 of the calendar year in which the
Participant would have attained age 70 1/2, if later.
 
Appendix A-1

--------------------------------------------------------------------------------




(b)    If the Participant’s surviving Spouse is not the Participant’s sole
designated beneficiary, then distributions to the designated beneficiary will
begin by December 31 of the calendar year immediately following the calendar
year in which the Participant died.
 
(c)    If there is no designated beneficiary as of September 30 of the year
following the year of the Participant’s death, the Participant’s entire interest
will be distributed by December 31 of the calendar year containing the fifth
anniversary of the Participant’s death.
 
(d)    If the Participant’s surviving Spouse is the Participant’s sole
designated beneficiary and the surviving Spouse dies after the Participant but
before distributions to the surviving Spouse begin, this Section 2.2, other than
Section 2.2(a), will apply as if the surviving Spouse were the Participant.
 
For purposes of this Section 2.2 and Section 5, distributions are considered to
begin on the Participant’s Required Beginning Date (or, if Section 2.2(d)
applies, the date distributions are required to begin to the surviving Spouse
under Section 2.2(a)). If annuity payments irrevocably commence to the
Participant before the Participant’s Required Beginning Date (or to the
Participant’s surviving Spouse before the date distributions are required to
begin to the surviving Spouse under Section 2.2(a)), the date distributions are
considered to begin is the date distributions actually commence.
 
2.3.    Form of Distribution. Unless the Participant’s interest is distributed
in the form of an annuity purchased from an insurance company or in a single sum
on or before the Required Beginning Date, as of the first distribution calendar
year distributions will be made in accordance with Sections 3, 4 and 5 of this
Appendix A. If the Participant’s interest is distributed in the form of an
annuity purchased from an insurance company, distributions thereunder will be
made in accordance with the requirements of Section 401(a)(9) of the Code and
the Treasury Regulations. Any part of the Participant’s interest which is in the
form of an individual account described in Section 414(k) of the Code will be
distributed in a manner satisfying the requirements of Section 401(a)(9) of the
Code and the Treasury Regulations that apply to individual accounts.
 
Section 3.    Determination of Amount to be Distributed Each Year.
 
3.1.    General Annuity Requirements. If the Participant’s interest is paid in
the form of annuity distributions under the Plan, payments under the annuity
will satisfy the following requirements:
 
(a)    the annuity distributions will be paid in periodic payments made at
intervals not longer than one year;
 
(b)    the distribution period will be over a life (or lives) or over a period
certain not longer than the period described in Section 4 or 5;
 
(c)    once payments have begun over a period certain, the period certain will
not be changed even if the period certain is shorter than the maximum permitted;
 
(d)    payments will either be nonincreasing or increase only as follows:
 
Appendix A-2

--------------------------------------------------------------------------------




(1)    by an annual percentage increase that does not exceed the annual
percentage increase in a cost-of-living index that is based on prices of all
items and issued by the Bureau of Labor Statistics;
 
(2)    to the extent of the reduction in the amount of the Participant’s
payments to provide for a survivor benefit upon death, but only if the
Beneficiary whose life was being used to determine the distribution period
described in Section 4 dies or is no longer the Participant’s Beneficiary
pursuant to a qualified domestic relations order within the meaning of Section
414(p);
 
(3)    to provide cash refunds of employee contributions upon the Participant’s
death; or
 
(4)    to pay increased benefits that result from a plan amendment.
 
3.2.    Amount Required to be Distributed by Required Beginning Date. The amount
that must be distributed on or before the Participant’s Required Beginning Date
(or, if the Participant dies before distributions begin, the date distributions
are required to begin under Section 2.2(a) or (b)) is the payment that is
required for one payment interval. The second payment need not be made until the
end of the next payment interval even if that payment interval ends in the next
calendar year. Payment intervals are the periods for which payments are
received, e.g., bi-monthly, monthly, semi-annually, or annually. All of the
Participant’s benefit accruals as of the last day of the first distribution
calendar year will be included in the calculation of the amount of the annuity
payments for payment intervals ending on or after the Participant’s Required
Beginning Date.
 
3.3.    Additional Accruals After First Distribution Calendar Year. Any
additional benefits accruing to the Participant in a calendar year after the
first distribution calendar year will be distributed beginning with the first
payment interval ending in the calendar year immediately following the calendar
year in which such amount accrues.
 
Section 4.    Requirements For Annuity Distributions That Commence During
Participant’s Lifetime.
 
4.1.    Joint Life Annuities Where the Beneficiary Is Not the Participant’s
Spouse. If the Participant’s interest is being distributed in the form of a
joint and survivor annuity for the joint lives of the Participant and a
nonspouse Beneficiary, annuity payments to be made on or after the Participant’s
Required Beginning Date to the designated beneficiary after the Participant’s
death must not at any time exceed the applicable percentage of the annuity
payment for such period that would have been payable to the Participant using
the table set forth in Q&A-2 of Section 1.401(a)(9)-6T of the Treasury
Regulations. If the form of distribution combines a joint and survivor annuity
for the joint lives of the Participant and a nonspouse Beneficiary and a period
certain annuity, the requirement in the preceding sentence will apply to annuity
payments to be made to the designated beneficiary after the expiration of the
period certain.
 
4.2.    Period Certain Annuities. Unless the Participant’s Spouse is the sole
designated beneficiary and the form of distribution is a period certain and no
life annuity, the period certain for an annuity distribution commencing during
the Participant’s lifetime may not exceed the applicable distribution period for
the Participant under the Uniform Lifetime Table set forth in Section
1.401(a)(9)-9 of the Treasury Regulations for the calendar year that contains
the annuity starting date. If the annuity starting date precedes the year in
which the Participant reaches age 70, the applicable distribution period for the
Participant is the distribution period for age 70 under the Uniform Lifetime
Table set forth in Section 1.401(a)(9)-9 of the Treasury Regulations plus the
excess of 70 over the age of the Participant as of the Participant’s birthday in
the year that contains the annuity starting date. If the Participant’s Spouse is
the Participant’s sole designated beneficiary and the form of distribution is a
period certain and no life annuity, the period certain may not exceed the longer
of the Participant’s applicable distribution period, as determined under this
Section 4.2, or the joint life and last survivor expectancy of the Participant
and the Participant’s Spouse as determined under the Joint and Last Survivor
Table set forth in Section 1.401(a)(9)-9 of the Treasury Regulations, using the
Participant’s and Spouse’s attained ages as of the Participant’s and Spouse’s
birthdays in the calendar year that contains the annuity starting date.
 
Appendix A-3

--------------------------------------------------------------------------------




Section 5.    Requirements For Minimum Distributions Where Participant Dies
Before Date Distributions Begin.
 
5.1.    Participant Survived by Designated Beneficiary. If the Participant dies
before the date distribution of his or her interest begins and there is a
designated beneficiary, the Participant’s entire interest will be distributed,
beginning no later than the time described in Section 2.2(a) or (b), over the
life of the designated beneficiary or over a period certain not exceeding:
 
(a)    unless the annuity starting date is before the first distribution
calendar year, the life expectancy of the designated beneficiary determined
using the Beneficiary’s age as of the Beneficiary’s birthday in the calendar
year immediately following the calendar year of the Participant’s death; or
 
(b)    if the annuity starting date is before the first distribution calendar
year, the life expectancy of the designated beneficiary determined using the
Beneficiary’s age as of the Beneficiary’s birthday in the calendar year that
contains the annuity starting date.
 
5.2.    No Designated Beneficiary. If the Participant dies before the date
distributions begin and there is no designated beneficiary as of September 30 of
the year following the year of the Participant’s death, distribution of the
Participant’s entire interest will be completed by December 31 of the calendar
year containing the fifth anniversary of the Participant’s death.
 
5.3.    Death of Surviving Spouse Before Distributions to Surviving Spouse
Begin. If the Participant dies before the date distribution of his or her
interest begins, the Participant’s surviving Spouse is the Participant’s sole
designated beneficiary, and the surviving Spouse dies before distributions to
the surviving Spouse begin, this Section 5 will apply as if the surviving Spouse
were the Participant, except that the time by which distributions must begin
will be determined without regard to Section 2.2(a).
 
Section 6.    Definitions.
 
6.1.    Designated beneficiary. The individual who is designated as the
Beneficiary under Section 1.09 of the Plan and is the designated beneficiary
under Section 401(a)(9) of the Internal Revenue Code and Section 1.401(a)(9)-4,
Q&A-1, of the Treasury Regulations.
 
Appendix A-4

--------------------------------------------------------------------------------




6.2.    Distribution calendar year. A calendar year for which a minimum
distribution is required. For distributions beginning before the Participant’s
death, the first distribution calendar year is the calendar year immediately
preceding the calendar year which contains the Participant’s Required Beginning
Date. For distributions beginning after the Participant’s death, the first
distribution calendar year is the calendar year in which distributions are
required to begin pursuant to Section 2.2.
 
6.3.    Life expectancy. Life expectancy as computed by use of the Single Life
Table in Section 1.401(a)(9)-9 of the Treasury Regulations.
 
6.4.    Required Beginning Date. The date specified in Section 1.43 of the Plan.
 
Appendix A-5

--------------------------------------------------------------------------------




EXHIBIT A
 
CHARTER

 
OF THE

 
RETIREMENT PLAN ADMINISTRATIVE COMMITTEE
 
1.    Purpose. The primary purpose of the Administrative Committee (the
“Committee”) is to act on behalf of AllianceBernstein L.P. (formerly known as
Alliance Capital Management L.P.) (the “Company”) in the Company’s role as the
administrator of the Retirement Plan for Employees of AllianceBernstein L.P.
(formerly known as the Retirement Plan for Employees of Alliance Capital
Management L.P.) (the “Plan”) in accordance with the Employee Retirement Income
Security Act of 1974, as amended (“ERISA”).
 
2.    Composition and Term. The Committee shall be composed of at least two
members. The members of the Committee shall be appointed by the Compensation
Committee of the board of directors (the “Board”) of AllianceBernstein
Corporation (formerly known as Alliance Capital Management Corporation), the
general partner of the Company (the “General Partner”), and each such member
shall serve at the pleasure of the Board. The Compensation Committee of the
Board may remove any member of the Committee at any time, with or without cause.
The Compensation Committee of the Board shall appoint a new member of the
Committee as soon as is reasonably possible after such a removal. Until a new
appointment is made, the remaining members of the Committee shall have full
authority to act, subject to the limitation set forth in the last sentence of
this Section. No person shall be ineligible to be a member of the Committee
because he or she is, was or may become entitled to benefits under the Plan or
because he or she is a member of the Board and/or an officer of the Company or
related entity or a trustee for the Plan; provided that, no member of the
Committee shall participate in any determination by the Committee specifically
relating to the disposition of his or her benefits under the Plan.
 
3.    Appointment to and Resignation From the Committee. Any person appointed to
be a member of the Committee shall signify his or her acceptance in writing to
the Secretary of the General Partner. Any member of the Committee may resign by
delivering his or her written resignation to the Secretary of the General
Partner. Such resignation shall become effective upon delivery or at any later
date specified therein.
 
4.    Internal Structure of Committee. The members of the Committee may elect
from their number a Chairman. The Committee may designate any member of the
Committee to execute documents on its behalf as it deems necessary or
appropriate to carry out its responsibilities hereunder. The Committee may form
and delegate authority to subcommittees (which may consist of only one member of
the Committee, and which may include persons who are not members of the
Committee) to the extent the Committee deems necessary or appropriate.
 
5.    Reimbursement of Committee Expenses. The members of the Committee shall
serve without compensation for their services as such members. The Plan shall
pay or reimburse the members of the Committee for all reasonable expenses
incurred in connection with their duties with respect to the Plan unless the
Company or other affiliate participating in the Plan pays or reimburses the
members of the Committee for such expenses. Such expenses shall include any
expenses incidental to the operation of the Plan, including, but not limited to,
fees of legal counsel, actuaries, accountants, investment advisors and other
agents or specialists and similar costs, provided that any such advisor shall be
retained only as approved by the majority of the members of the Committee except
to the extent that an issue involves a breach of fiduciary duty and the majority
of members of the Committee has refused to retain appropriate advisors. To the
extent that the members of the Committee are required to serve subject to a
bond, the Company shall pay the premiums thereon.
 
Exh. A-1

--------------------------------------------------------------------------------




6.    Action by Majority of the Committee. A majority of the members of the
Committee at the time in office may do any act which the Plan authorizes or
requires the Committee to do, and the action of such majority of the members
expressed from time to time by a vote at a meeting, shall constitute the action
of the Committee and shall have the same effect for all purposes as if assented
to by all the members. Persons may participate in meetings by means of telephone
conference or similar communications equipment allowing all persons
participating in the meeting to hear each other at the same time. All of the
members of Committee at any time in office, acting unanimously, may do any act
which the Plan authorizes or requires the Committee to do, which act may be
evidenced by a writing without a meeting (and such writing may include facsimile
transmissions, e-mail or other forms of electronic writing). The writing
evidencing each action taken without a meeting shall require the signature or
other affirmative indication of consent of each member of the Committee at the
time in office. The Secretary of the Committee shall maintain minutes reflecting
the Committee’s meetings and shall cause each action taken in writing without a
meeting to be included in the minutes of the Committee. Minutes of each meeting
shall be distributed to the entire Committee.
 
Except in extraordinary circumstances as determined by the Chairman of the
Committee, notice shall be delivered to all Committee members at least 48 hours
in advance of the scheduled meeting. Attendance at any meeting, whether in
person or telephonically, by a member of the Committee shall be a conclusive
waiver of any objection to the notice of such meeting given to such member.
 
7.    Administrative Matters. The Committee shall meet at such times and from
time-to-time as it deems appropriate. The Committee may request members of
management or others, including, without limitation, legal counsel, actuaries,
accountants, investment advisors and internal auditors, to attend meetings and
provide pertinent information as necessary.
 
The Committee may establish procedures for (i) the allocation of fiduciary
responsibilities (other than “trustee responsibilities,” as defined in Section
405(c) of ERISA) under the Plan among its members and (ii) the designation of
persons other than named fiduciaries to carry out fiduciary responsibilities
(other than trustee responsibilities) under the Plan. If any fiduciary
responsibility is allocated or if any person is designated to carry out any
responsibility pursuant to the preceding sentence, the named fiduciary will not
be liable for any act or omission of such person in carrying out such
responsibility, except as provided in Section 405(c)(2) of ERISA.
 
8.    Counsel and Agents. The Committee may employ such advisors, including
legal counsel, actuaries, accountants, investment advisors, and such other
service providers as it may require in carrying out the provisions of the Plan
or their duties to the Plan. Unless otherwise provided by law, any person so
employed by the Committee may be legal or other counsel to the Company or an
affiliate thereof, a member of the Committee or an officer or member of the
governing board of a participating entity or an affiliate thereof, including the
Board.
 
Exh. A-2

--------------------------------------------------------------------------------




9.    ERISA Fiduciary Responsibility. The Committee shall be the “Named
Fiduciary,” as defined in Section 402(a)(2) of ERISA, for the Plan except with
respect to the control and management of the assets of the Plan and the
appointment of investment managers (with respect to which the Investment
Committee is the named fiduciary).
 
10.    Powers of the Committee. Subject to the limitations of the Plan and as
set forth in Section 9 above, the Committee shall have, without exclusion, all
powers conferred on it under the terms of the Plan, including, without
limitation, the following powers with respect to the Plan (it being intended
that these powers be construed in the broadest possible manner):
 
(a)    To make such rules and regulations as it deems necessary or proper for
the administration of the Plan and the transaction of business thereunder which
are not inconsistent with the terms and provisions of the Plan and which relate
to the duties or responsibilities of the Committee;
 
(b)    To appoint and monitor the performance of insurance carriers, investment
managers, investment consultants or other entities as it deems necessary for the
proper administration and operation of the Plan and to assign and reassign
assets to and among such insurance carriers and investment managers;
 
(c)    To take such other action or make such determinations in accordance with
the Plan as it deems appropriate;
 
(d)    To make or obtain such analyses, evaluations, advice or opinions, and
retain such legal counsel, actuaries, accountants, investment advisors and other
persons, including persons employed by the Company, as it may deem necessary or
advisable;
 
(e)    To designate one or more persons, other than a member of the Committee,
to whom the Committee may delegate, and among whom the Committee may allocate,
specified fiduciary responsibilities; provided that any such delegation shall be
in writing, shall specify the person so designated and the terms of the
delegation and shall be terminable by the Committee or the Board;
 
(f)    To designate any of the members of the Committee to execute and deliver
on its behalf documents and instruments of such types and bearing on such
matters as may be specified in a resolution, and any such document or instrument
may be accepted and relied upon as the act of the Committee;
 
(g)    To report to the Compensation Committee of the Board, not less often than
annually, on the performance of its responsibilities and on the performance of
any trustee, investment manager, insurance carrier or other persons to whom any
of its powers and responsibilities may have been delegated pursuant to this
Charter and on the financial condition of the Plan for the preceding year; and
 
Exh. A-3

--------------------------------------------------------------------------------




(h)    To recommend to the Compensation Committee of the Board changes to this
Charter.
 
The foregoing list of powers is not intended to be either complete or exclusive,
and the Committee shall, in addition, have such powers as may be necessary for
the performance of its duties under the Plan and its trust agreement.
 
11.    Accounts and Records. The Committee shall maintain such accounts and
records regarding the fiscal and other transactions of the Plan and such other
data as may be required to carry out its functions under the Plan and to comply
with all applicable laws.
 
12.    Standard of Conduct. The members of the Committee shall discharge their
duties with respect to the Plan solely in the interests of the participants in
the Plan and their beneficiaries; and
 
(a)    for the exclusive purpose of providing benefits to participants and their
beneficiaries and defraying reasonable expenses of administering the Plan;
 
(b)    with the care, skill, prudence and diligence under the circumstances then
prevailing that a prudent person, acting in like capacity and familiar with such
matters, would use in the conduct of an enterprise of a like character and with
like aims; and
 
(c)    in accordance with the documents and instruments governing the Plan,
insofar as such documents and instruments are consistent with the provisions of
ERISA.
 
13.    Limitation of Committee Role. While the Committee has the
responsibilities and powers set forth in this Charter, it is not the duty of the
Committee to make investment- related decisions with respect to the Plan,
including the appointment of one or more investment managers for the Plan, or
establish or carry out an investment policy with respect to the Plan. These are
the responsibilities of the Investment Committee for the Plan. Nor is it the
duty of the Committee to approve amendments to the Plan that are “settlor” in
nature.
 
14.    Integration with Plan. This Charter constitutes a part of the Plan and
may be amended only by action of the Compensation Committee of the Board.
 
Exh. A-4

--------------------------------------------------------------------------------




EXHIBIT B
 
CHARTER

 
OF THE

 
RETIREMENT PLAN INVESTMENT COMMITTEE
 
1.    Purpose. The primary purpose of the Investment Committee (the “Committee”)
is to oversee the investment of the assets of the Retirement Plan for Employees
of AllianceBernstein L.P. (formerly known as the Retirement Plan for Employees
of Alliance Capital Management L.P.) (the “Plan”) in accordance with investment
guidelines in effect from time to time and subject to the Employee Retirement
Income Security Act of 1974, as amended (“ERISA”), on behalf of
AllianceBernstein L.P. (formerly known as Alliance Capital Management L.P.) (the
“Company”).
 
2.    Composition and Term. The Committee shall be composed of at least two
members. The members of the Committee shall be appointed by the Compensation
Committee of the board of directors (the “Board”) of AllianceBernstein
Corporation (formerly known as Alliance Capital Management Corporation), the
general partner of the Company (the “General Partner”), and each such member
shall serve at the pleasure of the Board. The Compensation Committee of the
Board may remove any member of the Committee at any time, with or without cause.
The Compensation Committee of the Board shall appoint a new member of the
Committee as soon as is reasonably possible after such a removal. Until a new
appointment is made, the remaining members of the Committee shall have full
authority to act, subject to the limitation set forth in the last sentence of
this Section. No person shall be ineligible to be a member of the Committee
because he or she is, was or may become entitled to benefits under the Plan or
because he or she is a member of the Board and/or an officer of the Company or
related entity or a trustee for the Plan; provided that, no member of the
Committee shall participate in any determination by the Committee specifically
relating to the disposition of his or her benefits under the Plan.
 
3.    Appointment to and Resignation From the Committee. Any person appointed to
be a member of the Committee shall signify his or her acceptance in writing to
the Secretary of the General Partner. Any member of the Committee may resign by
delivering his or her written resignation to the Secretary of the General
Partner. Such resignation shall become effective upon delivery or at any later
date specified therein.
 
4.    Internal Structure of Committee. The members of the Committee may elect
from their number a Chairman. The Secretary or any Assistant Secretary of the
General Partner shall be the Secretary of the Committee. The Committee may
designate any member of the Committee to execute documents on its behalf as it
deems necessary or appropriate to carry out its responsibilities hereunder. The
Committee may form and delegate authority to subcommittees (which may consist of
only one member of the Committee, and which may include persons who are not
members of the Committee) to the extent the Committee deems necessary or
appropriate.
 
5.    Reimbursement of Committee Expenses. The members of the Committee shall
serve without compensation for their services as such members. The Plan shall
pay or reimburse the members of the Committee for all reasonable expenses
incurred in connection with their duties with respect to the Plan unless the
Company or other affiliate participating in the Plan pays or reimburses the
members of the Committee for such expenses. Such expenses shall include any
expenses incidental to the operation of the Plan, including, but not limited to,
fees of legal counsel, actuaries, accountants, investment advisors and other
agents or specialists and similar costs, provided that any such advisor shall be
retained only as approved by the majority of the members of the Committee except
to the extent that an issue involves a breach of fiduciary duty and the majority
of members of the Committee has refused to retain appropriate advisors. To the
extent that the members of the Committee are required to serve subject to a
bond, the Company shall pay the premiums thereon.
 
Exh. B-1

--------------------------------------------------------------------------------




6.    Action by Majority of the Committee. A majority of the members of the
Committee at the time in office may do any act which the Plan authorizes or
requires the Committee to do, and the action of such majority of the members
expressed from time to time by a vote at a meeting, shall constitute the action
of the Committee and shall have the same effect for all purposes as if assented
to by all the members. Persons may participate in meetings by means of telephone
conference or similar communications equipment allowing all persons
participating in the meeting to hear each other at the same time. All of the
members of Committee at any time in office, acting unanimously, may do any act
which the Plan authorizes or requires the Committee to do, which act may be
evidenced by a writing without a meeting (and such writing may include facsimile
transmissions, e-mail or other forms of electronic writing). The writing
evidencing each action taken without a meeting shall require the signature or
other affirmative indication of consent of each member of the Committee at the
time in office. The Secretary of the Committee shall maintain minutes reflecting
the Committee’s meetings and shall cause each action taken in writing without a
meeting to be included in the minutes of the Committee. Minutes of each meeting
shall be distributed to the entire Committee.
 
Except in extraordinary circumstances as determined by the Chairman of the
Committee, notice shall be delivered to all Committee members at least 48 hours
in advance of the scheduled meeting. Attendance at any meeting, whether in
person or telephonically, by a member of the Committee shall be a conclusive
waiver of any objection to the notice of such meeting given to such member.
 
7.    Administrative Matters. The Committee shall meet at such times and from
time to time as it deems appropriate. The Committee may request members of
management or others, including, without limitation, legal counsel, actuaries,
accountants, investment advisors and internal auditors, to attend meetings and
provide pertinent information as necessary.
 
The Committee may establish procedures for (i) the allocation of fiduciary
responsibilities (other than “trustee responsibilities,” as defined in Section
405(c) of ERISA) under the Plan among its members and (ii) the designation of
persons other than named fiduciaries to carry out fiduciary responsibilities
(other than trustee responsibilities) under the Plan. If any fiduciary
responsibility is allocated or if any person is designated to carry out any
responsibility pursuant to the preceding sentence, the named fiduciary will not
be liable for any act or omission of such person in carrying out such
responsibility, except as provided in Section 405(c)(2) of ERISA.
 
8.    Counsel and Agents. The Committee may employ such advisors, including
legal counsel, actuaries, accountants, investment advisors, and such other
service providers as it may require in carrying out the provisions of the Plan
or their duties to the Plan. Unless otherwise provided by law, any person so
employed by the Committee may be legal or other counsel to the Company or an
affiliate thereof, a member of the Committee or an officer or member of the
governing board of a participating entity or an affiliate thereof, including the
Board.
 
Exh. B-2

--------------------------------------------------------------------------------




9.    ERISA Fiduciary Responsibility. The Committee shall be the “Named
Fiduciary,” as defined in Section 402(a)(2) of ERISA, for the Plan with respect
to the control and management, including, without limitation, the investment, of
the assets of the Plan and the appointment of investment managers.
 
10.   Powers of the Committee. Subject to the limitations of the Plan and as set
forth in Section 9 above, the Committee shall have, without exclusion, all
powers conferred on it under the terms of the Plan, including, without
limitation, the following powers with respect to the Plan (it being intended
that these powers be construed in the broadest possible manner):
 
(a)    To adopt a statement of investment policy for the Plan;
 
(b)    To make such rules and regulations as it deems necessary or proper for
the administration of the Plan and the transaction of business thereunder which
are not inconsistent with the terms and provisions of the Plan and which relate
to the duties or responsibilities of the Committee;
 
(c)    To control and manage the assets of the Plan consistent with the purpose
and terms of the Plan, including, but not by way of limitation, the investment
policy of the Plan, taking into account short-term and long-term liquidity
needs;
 
(d)    To appoint “investment managers,” as defined in Section 3(38) of ERISA,
who will invest and reinvest the assets of the Plan in such securities or other
property, real or personal, within or without the United States, as it in their
sole discretion shall deem proper including, without limitation, interests or
part interests in any bond and mortgage or note and mortgage, mutual funds,
certificates of deposit, commercial paper and other short-term or demand
obligations, secured or unsecured, whether issued by governmental or
quasi-governmental agencies or corporations or by any firm or corporation;
provided that the Committee may in its sole discretion direct the investment
managers to keep such portion of the assets of the Plan in cash or cash balances
for such reasonable periods as the Committee may from time to time deem prudent;
 
(e)    To appoint and monitor the performance of insurance carriers, investment
managers, investment consultants or other entities as it deems necessary for the
proper administration and operation of the Plan and to assign and reassign
assets to and among such insurance carriers and investment managers;
 
(f)    To take such other action or make such determinations in accordance with
the Plan as it deems appropriate;
 
(g)    To make or obtain such analyses, evaluations, advice or opinions, and
retain such legal counsel, actuaries, accountants, investment advisors and other
persons, including persons employed by the Company, as it may deem necessary or
advisable;
 
Exh. B-3

--------------------------------------------------------------------------------




(h)    To designate one or more persons, other than a member of the Committee,
to whom the Committee may delegate, and among whom the Committee may allocate,
specified fiduciary responsibilities; provided that any such delegation shall be
in writing, shall specify the person so designated and the terms of the
delegation, and shall be terminable by the Committee or the Board;
 
(i)    To designate any of the members of the Committee to execute and deliver
on its behalf documents and instruments of such types and bearing on such
matters as may be specified in a resolution, and any such document or instrument
may be accepted and relied upon as the act of the Committee;
 
(j)    To report to the Compensation Committee of the Board, not less often than
annually, on the performance of its responsibilities and on the performance of
any trustee, investment manager, insurance carrier or persons to whom any of its
powers and responsibilities may have been delegated pursuant to this Charter and
on the financial condition of a plan for the preceding year; and
 
(k)    To recommend to the Compensation Committee of the Board changes to this
Charter.
 
The foregoing list of powers is not intended to be either complete or exclusive,
and the Committee shall, in addition, have such powers as may be necessary for
the performance of its duties under the Plan and its trust agreement.
 
11.    Accounts and Records. The Committee shall maintain such accounts and
records regarding the fiscal and other transactions of the Plan and such other
data as may be required to carry out its functions under the Plan and to comply
with all applicable laws.
 
12.    Standard of Conduct. The members of the Committee shall discharge their
duties with respect to the Plan solely in the interests of the participants in
the Plan and their beneficiaries; and
 
(a)    for the exclusive purpose of providing benefits to participants and their
beneficiaries and defraying reasonable expenses of administering the Plan;
 
(b)    with the care, skill, prudence and diligence under the circumstances then
prevailing that a prudent person, acting in like capacity and familiar with such
matters, would use in the conduct of an enterprise of a like character and with
like aims;
 
(c)    by diversifying the investments of the Plan so as to minimize the risk of
large losses, unless under the circumstances it is clearly prudent not to do so;
and
 
(d)    in accordance with the documents and instruments governing the Plan,
insofar as such documents and instruments are consistent with the provisions of
ERISA.
 
13.    Limitation of Committee Role. While the Committee has the
responsibilities and powers set forth in this Charter, it is not the duty of the
Committee to take other administration-related actions or decisions with respect
to the Plan. These are the responsibilities of the Administrative Committee of
the Plan. Further it is not the duty of the Committee to approve amendments to
the Plan that are “settlor” in nature.
 
Exh. B-4

--------------------------------------------------------------------------------




14.    Integration with Plan. This Charter constitutes a part of the Plan and
may be amended only by action of the Compensation Committee of the Board.
 
 
Exh. B-5

--------------------------------------------------------------------------------